19-08289-rdd   Doc 1-1   Filed 09/18/19 Entered 09/18/19 18:34:44   Exhibit A   Pg
                                       1 of 41




                            EXHIBIT A




                                       1
                    19-08289-rdd        Doc 1-1     Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit A       Pg
                                                                  2 of 41
Exhibit A


                                                  Underlying Plaintiff(s)                                                           Court /
             Type               State                 (Last, First)                          Case Name                            Case Number
State Actions
1.     AG             Alabama               The State of Alabama                   The State of Alabama v. Purdue      Cir. Ct. Montgomery Cnty.
                                                                                   Pharma L.P., et al.                 03-CV-2019-901174
2.    AG              Alaska                State of Alaska                        State of Alaska v. Purdue           Super. Ct. AK, 3rd Jud. Dist.
                                                                                   Pharma L.P., et al.                 3AN-17-09966
3.    AG              Arizona               State of Arizona, ex rel. Mark         State of Arizona, ex rel. Mark      Super. Ct. Pima Cnty.
                                            Brnovich, Attorney General             Brnovich, Attorney General v.       C20072471
                                                                                   Purdue Pharma L.P., et al.
4.    AG              Arizona               State of Arizona, ex rel. Mark         State of Arizona, ex rel. Mark      U.S. Supreme Court
                                            Brnovich, Attorney General             Brnovich, Attorney General v.       No. 22O151
                                                                                   Purdue Pharma L.P., et al.
5.    AG              Arkansas              State of Arkansas, ex rel. Leslie      State of Arkansas, ex rel. Leslie   Cir. Ct. Pulaski Cnty.
                                            Rutledge                               Rutledge v. Purdue Pharma           60CV-18-2018
                                                                                   L.P., et al.
6.    AG              California            The People of the State of             The People of the State of          Los Angeles Cnty. Super. Ct.
                                            California                             California v. Purdue Pharma         19STCV19045
                                                                                   L.P., et al.
7.    AG              Colorado              The State of Colorado ex rel. Philip   The State of Colorado ex rel.       Dist. Ct. Denver
                                            J. Weiser, Attorney General            Phil Weiser, Attorney General       2018CV33300
                                                                                   v. Purdue Pharma L.P., et al.
8.    AG              Connecticut           State of Connecticut                   State of Connecticut v. Purdue      Hartford State Super. Ct.
                                                                                   Pharma L.P., et al.                 NO. X07 HHD-CV-XX-XXXXXXX-S
9.    AG              DC                    District of Columbia                   District of Columbia v. Purdue      Super. Ct. District of Columbia
                                                                                   Pharma L.P., et al.                 2019 CA 003680 B
10.   AG              Delaware              State of Delaware, ex rel. Kathy       State of Delaware, ex rel. Kathy    Super. Ct. of Delaware
                                            Jennings                               Jennings v. Purdue Pharma L.P.,     C.A. No. N18C-01-223 MMJ
                                                                                   et al.                              (CCLD)
11.   AG              Florida               State of Florida, Office of the        State of Florida, Office of the     Cir. Ct. Pasco Cnty.
                                            Attorney General, Department of        Attorney General, Department        Case No. 2018-CA-001438
                                            Legal Affairs                          of Legal Affairs v. Purdue
                                                                                   Pharma L.P., et al.
12.   AG              Georgia               State of Georgia                       State of Georgia v. Purdue          Super. Ct. Gwinnett Cnty.
                                                                                   Pharma L.P., et al.                 19-A-00060-4
13.   AG              Guam                  Territory of Guam                      Territory of Guam v. Purdue         Super. Ct. Guam, Hagatna
                                                                                   Pharma, L.P., et al.                CV1020-19
                  19-08289-rdd         Doc 1-1     Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit A       Pg
                                                                 3 of 41


                                                 Underlying Plaintiff(s)                                                             Court /
           Type                State                  (Last, First)                           Case Name                          Case Number
14.   AG            Hawaii                 State of Hawaii, ex rel. Clare E.     State of Hawaii, ex rel. Clare E.   1st Cir. Ct. of Hawaii
                                           Connors, Attorney General             Connors, Attorney General v.        09-1-0862-06 JHA
                                                                                 Purdue Pharma L.P., et al.
15.   AG            Idaho                  State of Idaho, Through Attorney      State of Idaho, Through             Ada County District Court
                                           General Lawrence G. Wasden            Attorney General Lawrence G.        CV01-19-10061
                                                                                 Wasden vs. Purdue Pharma
                                                                                 L.P., et al.
16.   AG            Illinois               The People of the State of Illinois   The People of the State of          Cir. Ct. Cook Cnty.
                                                                                 Illinois v. Purdue Pharma L.P.,     2019-CH-04406
                                                                                 et al.
17.   AG            Indiana                State of Indiana                      State of Indiana v. Purdue          Cir. / Superior Ct. Marion Cnty.
                                                                                 Pharma L.P., et al.                 49D10-1811-PL-045447
18.   AG            Iowa                   State of Iowa, Thomas J. Miller,      State of Iowa, Thomas J. Miller,    Polk Cnty. Dist. Ct.
                                           Attorney General of Iowa              Attorney General of Iowa v.         EQCE 084514
                                                                                 Purdue Pharma L.P., et al.
19.   AG            Kansas                 State of Kansas, ex rel. Derek        State of Kansas, ex rel. Derek      Shawnee Cnty. Dist. Ct.
                                           Schmidt, Attorney General             Schmidt, Attorney General v.        2019-cv-000369
                                                                                 Purdue Pharma L.P., et al.
20.   AG            Louisiana              State of LA f/k/a Louisiana Dept.     State of LA f/k/a Louisiana         19th Judicial District Court, Parish
                                           of Health                             Dept. of Health v. Purdue           of East Baton Rouge
                                                                                 Pharma L.P.., et al.                661638
21.   AG            Maine                  State of Maine                        State of Maine v. Purdue            State of Maine Kennebec County
                                                                                 Pharma L.P., Purdue Pharma          Superior Court
                                                                                 Inc., Richard Sackler, Jonathan     CV-19-112
                                                                                 Sackler, Mortimer D.A. Sackler
                                                                                 and Kathe Sackler
22.   AG            Maryland               Consumer Protection Division          Consumer Protection Division        Consumer Protection Division of the
                                           Office of the Attorney General        Office of the Attorney General      Office of the Attorney General
                                           (Md.)                                 v. Purdue Pharma L.P., et al.       (Md.) / Office of Administrative
                                                                                                                     Hearings
                                                                                                                     CPD Case No.: 311366
                                                                                                                     OAH Case No. 1923474
23.   AG            Massachusetts          Commonwealth of Massachusetts         Commonwealth of                     Super. Ct. Suffolk Cnty.
                                                                                 Massachusetts v. Purdue             1884-cv-01808 (BLS2)
                                                                                 Pharma L.P., et al.
24.   AG            Minnesota              State of Minnesota by its Attorney    State of Minnesota by its           4th Jud. Dist. Ct., Hennepin Cnty.
                                           General, Keith Ellison                Attorney General, Keith Ellison     Court File No. 27-CV-18-10788
                                                                                 v. Purdue Pharma L.P., et al.


                                                                         2
                  19-08289-rdd       Doc 1-1     Filed 09/18/19 Entered 09/18/19 18:34:44                      Exhibit A      Pg
                                                               4 of 41


                                               Underlying Plaintiff(s)                                                             Court /
           Type            State                    (Last, First)                          Case Name                             Case Number
25.   AG            Mississippi          State of Mississippi                   State of Mississippi v. Purdue      Hinds Cnty.
                                                                                Pharma L.P., et al.                 25CH1:15-cv-001814
26.   AG            Missouri             State of Missouri, ex rel. Eric        State of Missouri, ex rel. Eric     Cir. Ct. St. Louis City
                                         Schmitt, in his official capacity as   Schmitt, in his official capacity   1722-CC10626
                                         Missouri Attorney General              as Missouri Attorney General v.
                                                                                Purdue Pharma L.P.
27.   AG            Montana              State of Montana                       State of Montana v. Purdue          Lewis & Clark Cty.
                                                                                Pharma L.P., et al.                 ADV-2017-949
28.   AG            Nevada               State of Nevada                        State of Nevada v. McKesson         Dist. Ct. Clark County
                                                                                Corp., et al.                       A-19-796755-B
29.   AG            New Hampshire        State of New Hampshire                 State of New Hampshire v.           Merrimack Super. Ct.
                                                                                Purdue Pharma L.P., et al.          217-2017-CV-00402
30.   AG            New Jersey           Gurbir S. Grewal, Attorney             Gurbir S. Grewal, et al. v.         Super. Ct. NJ Chancery Div., Essex
                                         General and Paul Rodriguez,            Purdue Pharma L.P., et al.          Cty.
                                         Acting Director of the New Jersey                                          ESX-C-245-17
                                         Division of Consumer Affairs
31.   AG            New Mexico           State of New Mexico, ex rel.,          State of New Mexico, ex rel.,       Santa Fe Dist.
                                         Hector Balderas, Attorney General      Hector Balderas, Attorney           D-101-CV-201702541
                                                                                General v. Purdue Pharma L.P.,
                                                                                et al.
32.   AG            New York             The People of the State of New         The People of the State of New      Sup. Ct. Suffolk Cnty.
                                         York, by Letitia James, Attorney       York, by Letitia James,             400016/2018
                                         General of the State of New York       Attorney General of the State of
                                                                                New York v. Purdue Pharma
                                                                                L.P., et al.
33.   AG            North Carolina       State of North Carolina, ex rel.       State of North Carolina, ex rel.    Super. Ct. Wake Cnty.
                                         Joshua H. Stein, Attorney General      Joshua H. Stein, Attorney           18-cv-6051
                                                                                General v. Purdue Pharma L.P.,
                                                                                et al.
34.   AG            North Dakota         State of North Dakota, ex rel.         State of North Dakota, ex rel.      Dist. Ct. Burleigh Cnty.
                                         Wayne Stenehjem, Attorney              Wayne Stenehjem, Attorney           08-2018-CV-01300
                                         General                                General v. Purdue Pharma L.P.,
                                                                                et al.
35.   AG            Ohio                 State of Ohio, ex rel. David Yost,     State of Ohio, ex rel. David        C.P. Ross Cnty.
                                         Ohio Attorney General                  Yost, Ohio Attorney General v.      17CI000261
                                                                                Purdue Pharma L.P., et al.




                                                                        3
                  19-08289-rdd       Doc 1-1     Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit A      Pg
                                                               5 of 41


                                               Underlying Plaintiff(s)                                                            Court /
           Type              State                   (Last, First)                           Case Name                         Case Number
36.   AG            Oregon               State of Oregon, ex rel. Ellen F.      State of Oregon, ex rel. Ellen F.   Cir. Ct. Multnomah Cnty.
                                         Rosenblum, Attorney General for        Rosenblum, Attorney General         18CV40526
                                         the State of Oregon                    for the State of Oregon v.
                                                                                Purdue Pharma L.P., et al.
37.   AG            Oregon               State of Oregon, ex rel. Ellen F.      State of Oregon, ex rel. Ellen F.   Cir. Ct. Multnomah Cnty.
                                         Rosenblum, Attorney General for        Rosenblum, Attorney General         19CV22185
                                         the State of Oregon                    for the State of Oregon v.
                                                                                Richard S. Sackler, et al.
38.   AG            Pennsylvania         Commonwealth of Pennsylvania by        Commonwealth of Pennsylvania        Commonwealth Ct. of PA
                                         Attorney General Josh Shapiro          by Attorney General Josh            257-md-19
                                                                                Shapiro v. Purdue Pharma L.P.,
                                                                                et al.
39.   AG            Puerto Rico          The Commonwealth of Puerto Rico        The Commonwealth of Puerto          Super. Ct. San Juan
                                                                                Rico v. Purdue Pharma L.P., et      SJ2018CV01659
                                                                                al.
40.   AG            Rhode Island         State of Rhode Island, by and          State of Rhode Island, by and       Providence/Bristol County Super.
                                         through Peter Neronha, Attorney        through Peter Neronha,              Ct.
                                         General                                Attorney General v. Purdue          PC-18-4555
                                                                                Pharma L.P., et al.
41.   AG            South Carolina       State of South Carolina, ex rel.       State of South Carolina, ex rel.    C.P. Richland Cnty.
                                         Alan Wilson Attorney General           Alan Wilson Attorney General        2017-CP-4004872
                                                                                v. Purdue Pharma L.P., et al.
42.   AG            South Dakota         State of South Dakota, ex rel. Jason   State of South Dakota, ex rel.      Cir. Ct. Hughes Cnty.
                                         Ravnsborg, South Dakota Attorney       Jason Ravnsborg, South Dakota       32CIV18-000065
                                         General                                Attorney General v. Purdue
                                                                                Pharma L.P., et al.
43.   AG            Tennessee            State of Tennessee, ex rel. Herbert    State of Tennessee, ex rel.         Cir. Ct. Knox Cnty.
                                         H. Slatery III, Attorney General       Herbert H. Slatery III, Attorney    1-173-18
                                         and Reporter                           General and Reporter v. Purdue
                                                                                Pharma L.P., a foreign limited
                                                                                partnership
44.   AG            Texas                State of Texas                         State of Texas v. Purdue Pharma     Harris Cnty. Dist. Ct.
                                                                                L.P., et al.                        2018-77003
45.   AG            Utah                 Utah Division of Consumer              In the Matter of Purdue Pharma      Div. Consumer Protection
                                         Protection                             L.P., et al.                        DCP Case No. 107102
46.   AG            Vermont              State of Vermont                       State of Vermont v. Purdue          Super. Ct. Chittenden Civ. Div.
                                                                                Pharma L.P., et al.                 757-9-18-CRCV



                                                                       4
                   19-08289-rdd      Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit A     Pg
                                                              6 of 41


                                              Underlying Plaintiff(s)                                                         Court /
            Type             State                 (Last, First)                        Case Name                          Case Number
47.   AG             Virginia            Commonwealth of Virginia, ex rel.    Commonwealth of Virginia, ex      Cir. Ct. Tazewell Cnty.
                                         Mark R. Herring, Attorney General    rel. Mark R. Herring, Attorney    CL18-1076
                                                                              General v. Purdue Pharma L.P.,
                                                                              et al.
48.   AG             Washington          State of Washington                  State of Washington v. Purdue     Super. Ct. King Cty.
                                                                              Pharma L.P., et al.               17-2-25505-0 SEA
49.   AG             West Virginia       State of West Virginia, ex rel.      State of West Virginia, ex rel.   Cir. Ct. Boone Cnty.
                                         Patrick Morrisey, Attorney General   Patrick Morrisey, Attorney        19-C-62
                                                                              General v. Purdue Pharma L.P.,
                                                                              et al.
50.   AG             Wisconsin           State of Wisconsin                   State of Wisconsin v. Purdue      Cir. Ct. Dane Cnty.
                                                                              Pharma L.P., et al.               2019CX000009
51.   AG             Wyoming             State of Wyoming, ex rel. Bridget    State of Wyoming, ex rel.         1st Jud. Ct. Laramie Cnty.
                                         Hill, Attorney General               Bridget Hill, Attorney General    190-576
                                                                              v. Purdue Pharma L.P., et al.
Tribal (MDL)
52.    Tribal        MDL                 The Blackfeet Tribe of the           The Blackfeet Tribe of the        N.D. Ohio
                                         Blackfeet Indian Reservation         Blackfeet Indian Reservation v.   1:18-op-45749
                                                                              AmerisourceBergen Drug Corp.,     Master Case No. 17-md-2804
                                                                              et al.
53.   Tribal         MDL                 The Muscogee (Creek) Nation          The Muscogee (Creek) Nation       N.D. Ohio
                                                                              v. Purdue Pharma L.P., et al.     1:18-op-45459
                                                                                                                Master Case No. 17-md-2804
Tribal (Non-MDL)
54.    Tribal        Oklahoma            Apache Tribe of Oklahoma             Apache Tribe of Oklahoma v.       D. Ct. Caddo Cnty.
                                                                              Purdue Pharma L.P., et al.        CJ-2019-69
55.   Tribal         Oklahoma            Citizen Potawatomi Nation            Citizen Potawatomi Nation v.      D. Ct. Pottawatomie Cnty.
                                                                              Purdue Pharma L.P., et al.        CJ-2019-00270
56.   Tribal         Oklahoma            Delaware Nation                      Delaware Nation v. Purdue         D. Ct. Caddo Cnty.
                                                                              Pharma L.P., et al.               CJ-2019-70
57.   Tribal         Oklahoma            Pawnee Nation of Oklahoma            Pawnee Nation of Oklahoma v.      D. Ct. Pawnee Cnty.
                                                                              Purdue Pharma L.P., et al.        CJ-2019-63
58.   Tribal         Oklahoma            Sac & Fox Nation                     Sac & Fox Nation v. Purdue        D. Ct. Lincoln Cnty.
                                                                              Pharma L.P., et al.               CJ-2019-104
59.   Tribal         Oklahoma            Thlopthlocco Tribal Town             Thlopthlocco Tribal Town v.       D. Ct. Creek (Bristow) Cnty.
                                                                              Purdue Pharma L.P., et al.        CJ-2019-21




                                                                        5
                     19-08289-rdd      Doc 1-1     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit A   Pg
                                                                 7 of 41


                                                 Underlying Plaintiff(s)                                                    Court /
           Type                State                 (Last, First)                      Case Name                         Case Number
Local Government (State Court)
60.    Municipality     Arizona            Bullhead City                      Bullhead City v. Allergan PLC,     Mohave Cnty. Super. Ct.
                                                                              et al.                             Case No. S8015cv201900591
61.   Municipality      Arizona            City of Glendale                   City of Glendale v. Allergan       Maricopa Cnty. Super. Ct.
                                                                              PLC, et al.                        Case No. CV2019-010792
62.   Municipality      Arizona            City of Prescott                   City of Prescott v. Allergan       Yavapai Cnty. Super. Ct.
                                                                              PLC, et al.                        Case No. P1300cv201900393

63.   Municipality      Arizona            City of Surprise                   City of Surprise v. Allergan       Maricopa Cnty. Super. Ct.
                                                                              PLC, et al.                        Case No. CV2019-003439
64.   Municipality      Arizona            County of Apache                   County of Apache v. Allergan       Apache Cnty. Super. Ct.
                                                                              PLC, et al.                        Case No. S0100cv201900101
65.   Municipality      Arizona            County of La Paz                   County of La Paz v. Allergan       La Paz Cnty. Super. Ct.
                                                                              PLC, et al.                        Case No. S1500cv201900053
66.   Prosecuting       Arkansas           State of Arkansas, ex rel. Scott   State of Arkansas, ex rel. Scott   Cir. Ct., Crittenden Cnty.
      Attorney                             Ellington;                         Ellington v. Purdue Pharma         CV-2018-268
                                           City of Little Rock;               L.P., et al.
                                           City of Fort Smith;
                                           City of Springdale;
                                           City of Jonesboro;
                                           City of North Little Rock;
                                           City of Conway;
                                           City of Rogers;
                                           City of Pine Bluff;
                                           City of Bentonville;
                                           City of Hot Springs;
                                           City of Benton;
                                           City of Texarkana;
                                           City of Sherwood;
                                           City of Jacksonville;
                                           City of Monticello

                                           County of Arkansas;
                                           County of Ashley;
                                           County of Baxter;
                                           County of Benton;
                                           County of Boone;
                                           County of Bradley;


                                                                         6
       19-08289-rdd   Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44   Exhibit A   Pg
                                               8 of 41


                               Underlying Plaintiff(s)                                    Court /
Type          State                  (Last, First)           Case Name                  Case Number
                          County of Calhoun;
                          County of Carroll;
                          County of Chicot;
                          County of Clark;
                          County of Clay;
                          County of Cleburne;
                          County of Cleveland;
                          County of Columbia;
                          County of Conway;
                          County of Craighead;
                          County of Crawford;
                          County of Cross;
                          County of Dallas;
                          County of Desha;
                          County of Faulkner;
                          County of Franklin;
                          County of Fulton;
                          County of Garland;
                          County of Grant;
                          County of Greene;
                          County of Hempstead;
                          County of Hot Spring;
                          County of Howard;
                          County of Independence;
                          County of Izard;
                          County of Jackson;
                          County of Johnson;
                          County of Lafayette;
                          County of Lawrence;
                          County of Lee;
                          County of Lincoln;
                          County of Little River;
                          County of Logan;
                          County of Lonoke;
                          County of Madison;
                          County of Miller;
                          County of Mississippi;
                          County of Monroe;



                                                     7
                     19-08289-rdd     Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit A      Pg
                                                               9 of 41


                                                Underlying Plaintiff(s)                                                      Court /
           Type               State                   (Last, First)                     Case Name                          Case Number
                                          County of Montgomery;
                                          County of Ouachita;
                                          County of Perry;
                                          County of Phillips;
                                          County of Pike;
                                          County of Poinsett;
                                          County of Polk;
                                          County of Pope;
                                          County of Prairie;
                                          County of Randolph;
                                          County of St. Francis;
                                          County of Saline;
                                          County of Scott;
                                          County of Searcy;
                                          County of Sebastian;
                                          County of Sevier;
                                          County of Sharp;
                                          County of Stone;
                                          County of Union;
                                          County of Van Buren;
                                          County of Washington;
                                          County of White;
                                          County of Woodruff;
                                          County of Yell
67.   Municipality     California         City of El Monte, and The People     City of El Monte, and The         El Monte County Super. Ct.
                                          of the State of California, by and   People of the State of            19STCV10532
                                          through El Monte City Attorney       California, by and through El
                                          Rick Olivarez                        Monte City Attorney Rick
                                                                               Olivarez v. Purdue Pharma L.P.,
                                                                               et al.
68.   Municipality     California         County of Kern, and The People of    County of Kern, and The People    Kern Cnty. Super. Ct.
                                          the State of California, by and      of the State of California, by    BCV-19-100861
                                          through Kern County Counsel          and through Kern County
                                          Margo Raison                         Counsel Margo Raison v.
                                                                               Purdue Pharma L.P., et al.




                                                                       8
                     19-08289-rdd      Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit A       Pg
                                                               10 of 41


                                                 Underlying Plaintiff(s)                                                          Court /
          Type                 State                   (Last, First)                      Case Name                           Case Number
69.   Municipality     California          The People of the State of          The People of the State of          Orange Co. Super Ct.
                                           California, acting by and through   California, acting by and           30-2014-00725287-CU-BT-CXC
                                           Santa Clara County Counsel James    through Santa Clara County          (Short version: 14-725287)
                                           R. Williams, Orange County          Counsel James R. Williams,
                                           District Attorney Tony              Orange County District
                                           Rackauckas, Los Angeles County      Attorney Tony Rackauckas, Los
                                           Counsel Mary C. Wickham, and        Angeles County Counsel Mary
                                           Oakland City Attorney Barbara       C. Wickham, and Oakland City
                                           J. Parker                           Attorney Barbara
                                                                               J. Parker v. Purdue Pharam L.P.,
                                                                               et al.
70.   Municipality     Connecticut         The City of Ansonia;                The City of Ansonia, The City       Hartford State Super. Ct.
                                           The City of Danbury;                of Danbury, The City of Derby,      HHD-CV-XX-XXXXXXX-S
                                           The City of Derby;                  and The City of Norwalk v.
                                           The City of Norwalk                 Purdue Pharma L.P., et al.
71.   Municipality     Connecticut         City of New Britain                 City of New Britain v. Purdue       Hartford State Super. Ct.
                                                                               Pharma L.P., et al.                 HHD-CV-XX-XXXXXXX-S
72.   Municipality     Connecticut         The Borough of Naugatuck;           The City of Bridgeport, et al. v.   Hartford State Super. Ct.
                                           The City of Bridgeport;             Purdue Pharma L.P., et al.          HHD-CV-XX-XXXXXXX-S
                                           The City of Bristol;
                                           The City of Milford;
                                           The City of Shelton;
                                           The City of Torrington;
                                           The City of West Haven;

                                           The Town of Beacon Falls;
                                           The Town of East Hartford;
                                           The Town of Fairfield;
                                           The Town of Newtown;
                                           The Town of North Haven;
                                           The Town of Oxford;
                                           The Town of Southbury;
                                           The Town of Southington;
                                           The Town of Thomaston;
                                           The Town of Tolland’
                                           The Town of Woodbury
73.   Municipality     Connecticut         The City of New Haven               The City of New Haven v.            Hartford State Super. Ct.
                                                                               Purdue Pharma L.P., et al.          HHD-CV-XX-XXXXXXX-S



                                                                        9
                     19-08289-rdd    Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit A      Pg
                                                             11 of 41


                                              Underlying Plaintiff(s)                                                            Court /
          Type               State                  (Last, First)                         Case Name                          Case Number
74.   Municipality     Connecticut       The City of New London                The City of New London v.          Hartford State Super. Ct.
                                                                               Purdue Pharma L.P., et al.         HHD-CV-XX-XXXXXXX-S
75.   Municipality     Connecticut       The City of Waterbury                 The City of Waterbury v.           Hartford State Super. Ct.
                                                                               Purdue Pharma L.P., et al.         HHD-CV-XX-XXXXXXX-S
76.   Municipality     Connecticut       The Town of Berlin;                   The Town of Berlin; The Town       Hartford State Super. Ct.
                                         The Town of Bethlehem;                of Bethlehem; The Town of          HHD-CV-XX-XXXXXXX-S
                                         The Town of Coventry;                 Coventry v. Purdue Pharma
                                         The Town of Middlebury;               L.P., The Town of Middlebury;
                                         The Town of New Milford;              The Town of New Milford; The
                                         The Town of Prospect;                 Town of Prospect; The Town of
                                         The Town of Roxbury;                  Roxbury;The Town of
                                         The Town of Seymour;                  Seymour; The Town of
                                         The Town of Stratford;                Stratford; and The Town of
                                         The Town of Wolcott                   Wolcott; et al.
77.   Municipality     Connecticut       Town of Wallingford                   Town of Wallingford v. Purdue      Hartford State Super. Ct.
                                                                               Pharma L.P., et al.                HHD-CV-XX-XXXXXXX-S
78.   Municipality     Delaware          City of Dover, a municipal            City of Dover, a municipal         Super. Ct. of Delaware
                                         corporation of the State of           corporation of the State of        K19C-06-022 JJC
                                         Delaware;                             Delaware; City of Seaford, a
                                         City of Seaford, a municipal          municipal corporation of the
                                         corporation of the State of           State of Delaware; and Kent
                                         Delaware;                             County, a political subdivision
                                         Kent County, a political              of the State of Delaware v.
                                         subdivision of the State of           Purdue Pharma L.P., et al.
                                         Delaware
79.   Municipality     Hawaii            County of Hawai'i                     County of Hawai’i v. Purdue        3rd Cir. Ct. of Hawaii
                                                                               Pharma L.P., et al.                19-1-156
80.   Municipality     Illinois          County of Lake;                       County of Lake, et al. v. Purdue   Cir. Ct. Cook Cnty.
                                         Michael Nerheim, Lake County          Pharma L.P., et al.                2018-L-003728
                                         State’s Attorney;
                                         Mark C. Curran, Jr., Lake County
                                         Sheriff;
                                         Dr. Howard Cooper, Lake County
                                         Coroner;
                                         The County of Lake in the Name of
                                         the People of the State of Illinois
81.   Municipality     Illinois          City of Sesser                        City of Sesser v. Purdue Pharma    Cir. Ct. Cook Cnty. 2019-L-008147
                                                                               L.P., et al.


                                                                        10
                     19-08289-rdd         Doc 1-1     Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit A      Pg
                                                                   12 of 41


                                                    Underlying Plaintiff(s)                                                            Court /
          Type                    State                  (Last, First)                         Case Name                            Case Number
82.   Municipality     Illinois               City of Granite City, Illinois         City of Granite City, Illinois v.   Cir. Ct. Madison Cnty.
                                                                                     AmerisourceBergen Drug Corp.,       2018-L-000587
                                                                                     et al.
                                                                                                                         Cir. Ct. Cook Cnty.
                                                                                                                         2018-L-010351
83.   Municipality     Illinois               The City of Burbank                    The City of Burbank v. Purdue       Cir. Ct. Cook Cnty.
                                                                                     Pharma L.P., et al.                 2018-L-012659
84.   Municipality     Illinois               The City of Countryside                The City of Countryside v.          Cir. Ct. Cook Cnty.
                                                                                     Purdue Pharma L.P., et al.          2018-L-012640
85.   Municipality     Illinois               The People of the State of Illinois    The People of the State of          Cir. Ct. Boone Cnty.
                                              and Boone County, Illinois             Illinois and Boone County,          2018-L-000007
                                                                                     Illinois v. Purdue Pharma L.P.,
                                                                                     et al.                              Cir. Ct. Cook Cnty.
                                                                                                                         2018-L-004539
86.   Municipality     Illinois               The People of the State of Illinois    The People of the State of          Cir. Ct. Cook Cnty.
                                              and Bureau County, Illinois            Illinois and Bureau County,         2018-L-004542
                                                                                     Illinois v. Purdue Pharma L.P.,
                                                                                     et al.
87.   Municipality     Illinois               The People of the State of Illinois    The People of the State of          Cir. Ct. Champaign Cnty.
                                              and Champaign County, Illinois         Illinois and Champaign County,      2018-L-000006
                                                                                     Illinois v. Purdue Pharma L.P.,
                                                                                     et al.                              Cir. Ct. Cook Cnty.
                                                                                                                         2018-L-005935
88.   Municipality     Illinois               The People of the State of Illinois    The People of the State of          Cir. Ct. Cook County
                                              and Cook County, Illinois              Illinois and Cook County,           2017-L-013180
                                                                                     Illinois v. Purdue Pharma L.P.,
                                                                                     et al.
89.   Municipality     Illinois               The People of the State of Illinois,   The People of the State of          Cir. Ct. DeKalb Cnty.
                                              and DeKalb County, Illinois            Illinois, and DeKalb County,        2018-L-000072
                                                                                     Illinois v. Purdue Pharma L.P.,
                                                                                     et al.                              Cir. Ct. Cook Cnty.
                                                                                                                         2018-L-013655
90.   Municipality     Illinois               The People of the State of Illinois,   The People of the State of          Cir. Ct. Cook Cnty.
                                              and DuPage County, Illinois            Illinois, and DuPage County,        2018-L-004542
                                                                                     Illinois v. Purdue Pharma L.P.,
                                                                                     et al.




                                                                            11
                     19-08289-rdd         Doc 1-1     Filed 09/18/19 Entered 09/18/19 18:34:44                        Exhibit A    Pg
                                                                   13 of 41


                                                   Underlying Plaintiff(s)                                                              Court /
          Type                    State                 (Last, First)                            Case Name                          Case Number
91.   Municipality     Illinois               The People of the State of Illinois,   The People of the State of          Cir. Ct. Henry Cnty.
                                              and Henry County, Illinois             Illinois, and Henry County,         2018-L-000016
                                                                                     Illinois v. Purdue Pharma L.P.,
                                                                                     et al.                              Cir. Ct. Cook Cnty.
                                                                                                                         2018-L-012690
92.   Municipality     Illinois               The People of the State of Illinois    The People of the State of          Cir. Ct. Cook Cnty.
                                              and Jersey County, Illinois            Illinois and Jersey County,         2018-L-003908
                                                                                     Illinois v. Purdue Pharma L.P.,
                                                                                     et al.
93.   Municipality     Illinois               The People of the State of Illinois,   The People of the State of          Cir. Ct. Cook Cnty.
                                              and Kane County, Illinois              Illinois, and Kane County,          2018-L-002943
                                                                                     Illinois v. Purdue Pharma L.P.,
                                                                                     et al.
94.   Municipality     Illinois               The People of the State of Illinois    The People of the State of          Kankakee Cnty.
                                              and Kankakee County, Illinois          Illinois and Kankakee County,       2017-L-000104
                                                                                     Illinois v. Purdue Pharma L.P.,
                                                                                     et al.                              Cir. Ct. Cook Cnty.
                                                                                                                         2018-L-004538
95.   Municipality     Illinois               The People of the State of Illinois,   The People of the State of          Cir. Ct. Kendall Cnty.
                                              and Kendall County, Illinois           Illinois, and Kendall County,       2018-L-000078
                                                                                     Illinois v. Purdue Pharma L.P.,
                                                                                     et al.                              Cir. Ct. Cook Cnty.
                                                                                                                         2018-L-012741
96.   Municipality     Illinois               The People of the State of Illinois    The People of the State of          Cir. Ct. LaSalle Cnty.
                                              and LaSalle County                     Illinois and LaSalle County v.      2019-L-000052
                                                                                     Purdue Pharma L.P., et al.
                                                                                                                         Cir. Ct. Cook Cnty.
                                                                                                                         2019-L-008722
97.   Municipality     Illinois               The People of the State of Illinois    The People of the State of          Cir. Ct. Cook Cnty.
                                              and Macon County, Illinois             Illinois and Macon County,          2018-L-002916
                                                                                     Illinois v. Purdue Pharma L.P.,
                                                                                     et al.
98.   Municipality     Illinois               The People of the State of Illinois,   The People of the State of          Cir. Ct. Macoupin Cnty.
                                              and Macoupin County, Illinois          Illinois, and Macoupin County,      2018-L-000030
                                                                                     Illinois v. Purdue Pharma L.P.,
                                                                                     et al.                              Cir. Ct. Cook Cnty.
                                                                                                                         2018-L-013247




                                                                            12
                      19-08289-rdd         Doc 1-1     Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit A       Pg
                                                                    14 of 41


                                                    Underlying Plaintiff(s)                                                             Court /
           Type                    State                 (Last, First)                            Case Name                          Case Number
99.    Municipality     Illinois               The People of the State of Illinois,   The People of the State of          Cir. Ct. Cook Cnty.
                                               and McHenry County, Illinois           Illinois, and McHenry County,       2018-L-002948
                                                                                      Illinois v. Purdue Pharma L.P.,
                                                                                      et al.
100.   Municipality     Illinois               The People of the State of Illinois,   The People of the State of          Cir. Ct. McLean Cnty.
                                               and McLean County, Illinois            Illinois and McLean County,         2019-L-0000108
                                                                                      Illinois v. Purdue Pharma L.P. et
                                                                                      al.
101.   Municipality     Illinois               The People of the State of Illinois,   The People of the State of          Cir. Ct. Piatt Cnty.
                                               and Piatt County, Illinois             Illinois, and Piatt County,         2018-L-000007
                                                                                      Illinois v. Purdue Pharma L.P.,
                                                                                      et al.                              Cir. Ct. Cook Cnty.
                                                                                                                          2018-L-012689
102.   Municipality     Illinois               The People of the State of Illinois,   The People of the State of          Cir. Ct. Cook Cnty.
                                               and Will County, Illinois              Illinois, and Will County,          2018-L-004546
                                                                                      Illinois v. Purdue Pharma L.P.,
                                                                                      et al.
103.   Municipality     Illinois               The Village of Bedford Park            The Village of Bedford Park v.      Cir. Ct. Cook Cnty.
                                                                                      Purdue Pharma L.P., et al.          2018-L-008819
104.   Municipality     Illinois               Village of Bridgeview                  Village of Bridgeview v. Purdue     Cir. Ct. Cook Cnty.
                                                                                      Pharma L.P., et al.                 2018-L-009526
105.   Municipality     Illinois               The Village of Evergreen Park          The Village of Evergreen Park       Cir. Ct. Cook Cnty.
                                                                                      v. Purdue Pharma L.P., et al.       2018-L-012652
106.   Municipality     Illinois               Village of Hodgkins                    Village of Hodgkins v. Purdue       Cir. Ct. Cook Cnty.
                                                                                      Pharma L.P., et al.                 2018-L-009848
107.   Municipality     Illinois               The Village of Lyons                   The Village of Lyons v. Purdue      Cir. Ct. Cook Cnty.
                                                                                      Pharma L.P., et al.                 2018-L-008746
108.   Municipality     Illinois               The Village of Summit                  The Village of Summit v.            Cir. Ct. Cook Cnty.
                                                                                      Purdue Pharma L.P., et al.          2018-L-008803
109.   Municipality     Maryland               Anne Arundel County, Maryland          Anne Arundel County,                Cir. Ct. Anne Arundel Cnty.
                                                                                      Maryland v. Purdue Pharma           C-02-CV-18-000021
                                                                                      L.P., et al.
110.   Municipality     Maryland               Mayor & City Council of                Mayor & City Council of             Cir. Ct. Baltimore City
                                               Baltimore                              Baltimore v. Purdue Pharma          25C1800515
                                                                                      L.P., et al.




                                                                             13
                      19-08289-rdd      Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit A     Pg
                                                                15 of 41


                                                  Underlying Plaintiff(s)                                                   Court /
           Type               State                    (Last, First)                     Case Name                      Case Number
111.   Municipality     Massachusetts       City of Boston;                 City of Boston, The Boston       Super. Ct. Suffolk Cnty.
                                            The Boston Public Health        Public Health Commission, The    1884CV02860B
                                            Commission;                     Boston Housing Authority v.
                                            The Boston Housing Authority    Purdue Pharma L.P., et al.
112.   Municipality     Massachusetts       City of Cambridge               City of Cambridge v. Purdue      Super. Ct. Middlesex Cnty.
                                                                            Pharma L.P., et al.              19-1044
113.   Municipality     Massachusetts       City of Chicopee                City of Chicopee v. Purdue       Super. Ct. Hampden Cnty.
                                                                            Pharma L.P., et al.              1979CV00074
114.   Municipality     Massachusetts       City of Framingham              City of Framingham v. Purdue     Super. Ct. Middlesex Cnty.
                                                                            Pharma L.P., et al.              18-3483
115.   Municipality     Massachusetts       City of Gloucester              City of Gloucester v. Purdue     Super. Ct. Essex Cnty.
                                                                            Pharma L.P., et al.              1877CV01773
116.   Municipality     Massachusetts       City of Haverhill               City of Haverhill v. Purdue      Super. Ct. Essex Cnty.
                                                                            Pharma L.P., et al.              1899CV01762A
117.   Municipality     Massachusetts       City of Salem                   City of Salem v. Purdue Pharma   Super. Ct. Essex Cnty.
                                                                            L.P., et al.                     1899CV01767A
118.   Municipality     Massachusetts       City of Worcester               City of Worcester v. Purdue      Super. Ct. Suffolk Cnty.
                                                                            Pharma L.P., et al.              No. 1984CV00543
119.   Municipality     Massachusetts       Town of Canton                  Town of Canton v. Purdue         Super. Ct. Norfolk Cnty.
                                                                            Pharma L.P., et al.              18-1582
120.   Municipality     Massachusetts       Town of Lynnfield               Town of Lynnfield v. Purdue      Super. Ct. Essex Cnty.
                                                                            Pharma L.P., et al.              1899CV01769D
121.   Municipality     Massachusetts       Town of Natick                  Town of Natick v. Purdue         Super. Ct. Middlesex Cnty.
                                                                            Pharma L.P., et al.              19-646
122.   Municipality     Massachusetts       Town of Randolph                Town of Randolph v. Purdue       Super. Ct. Norfolk Cnty.
                                                                            Pharma L.P., et al.              1982CV00400
123.   Municipality     Massachusetts       Town of Springfield             Town of Springfield v. Purdue    Super. Ct. Hampden Cnty.
                                                                            Pharma L.P., et al.              18-938
124.   Municipality     Massachusetts       Town of Wakefield               Town of Wakefield v. Purdue      Super. Ct. Middlesex Cnty.
                                                                            Pharma L.P., et al.              18-3458




                                                                      14
                      19-08289-rdd     Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit A      Pg
                                                               16 of 41


                                                 Underlying Plaintiff(s)                                                     Court /
           Type                State                   (Last, First)                 Case Name                           Case Number
125.   Municipality     Missouri           Butler County;                  Jefferson County, et al. v.        22nd Judicial Cir. Ct., St. Louis City
                                           Cape Girardeau County;          Dannie E. Williams, M.D., et al.   1922-CC00203
                                           Christian County;
                                           City of Independence;
                                           City of Joplin;
                                           Crawford County;
                                           Dent County;
                                           Dunklin County;
                                           Franklin County;
                                           Greene County;
                                           Iron County;
                                           Jasper County;
                                           Jefferson County;
                                           Madison County;
                                           Perry County;
                                           Ste. Genevieve County;
                                           Stone County;
                                           Taney County;
                                           Texas County;
                                           Washington County
126.   Municipality     Nevada             City of Henderson               City of Henderson v. Purdue        Eighth Jud. Dist. Ct. Clark Cnty.
                                                                           Pharma L.P., et al.                A-19-800695-B
                                                                                                              Dept. 11
127.   Municipality     Nevada             City of Las Vegas               City of Las Vegas v. Purdue        Eighth Jud. Dist. Ct. Clark Cnty.
                                                                           Pharma L.P., et al.                A-19-800697-B
                                                                                                              Dept. 27
128.   Municipality     Nevada             City of North Las Vegas         City of North Las Vegas v.         Eighth Jud. Dist. Ct. Clark Cnty.
                                                                           Purdue Pharma L.P., et al.         A-19-800699-B
                                                                                                              Dept. 11
129.   Municipality     Nevada             City of Reno                    City of Reno v. Purdue Pharma      Eighth Jud. Dist Ct. Washoe Cnty.
                                                                           L.P., et al.                       CV18-01895
130.   Municipality     New Jersey         City of Trenton                 City of Trenton v. Purdue          Super. Ct. NJ, Mercer Cnty.
                                                                           Pharma L.P., et al.                MER-L-001167-19
131.   Municipality     New Jersey         Cumberland County               Cumberland County v. Purdue        Super. Ct. NJ, Cumberland Cnty.
                                                                           Pharma L.P., et al.                CUM-L-000567-19
132.   Municipality     New Jersey         County of Ocean, NJ             County of Ocean, NJ v. Purdue      Super. Ct. NJ, Ocean Cnty.
                                                                           Pharma L.P., et al.                OCN-L-0014740-19




                                                                      15
                      19-08289-rdd    Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit A     Pg
                                                              17 of 41


                                               Underlying Plaintiff(s)                                                      Court /
           Type               State                  (Last, First)                      Case Name                       Case Number
133.   Municipality     New York          The City of Albany               The City of Albany v. Purdue      Sup. Ct. Suffolk Cnty.
                                                                           Pharma L.P., et al.               400004/2019
134.   Municipality     New York          City of Ithaca                   City of Ithaca v. Purdue Pharma   Sup. Ct. Suffolk Cnty
                                                                           L.P., et al.                      400002/2018
135.   Municipality     New York          The City of Mount Vernon         The City of Mount Vernon v.       Sup. Ct. Suffolk Cnty.
                                                                           Purdue Pharma L.P., et al.        400016/2019
136.   Municipality     New York          City of New York                 City of New York v. Purdue        Sup. Ct. Suffolk Cnty
                                                                           Pharma L.P., et al.               400006/2018
137.   Municipality     New York          City of Plattsburgh              City of Plattsburgh v. Purdue     Sup. Ct. Suffolk Cnty.
                                                                           Pharma L.P., et al.               400003/2019
138.   Municipality     New York          City of Schenectady              City of Schenectady v. Purdue     Sup. Ct. Suffolk Cnty.
                                                                           Pharma L.P., et al.               400005/2019
139.   Municipality     New York          City of Troy                     City of Troy v. Purdue Pharma     Sup. Ct. Suffolk Cnty.
                                                                           L.P., et al.                      400006/2019
140.   Municipality     New York          City of Yonkers                  City of Yonkers v. Purdue         Sup. Ct. Westchester Cnty.
                                                                           Pharma L.P., et al.               58368/2019
141.   Municipality     New York          County of Broome                 County of Broome v. Purdue        Sup. Ct. Suffolk Cnty.
                                                                           Pharma L.P., et al.               400002/2017
142.   Municipality     New York          The County of Cattaraugus        The County of Cattaraugus v.      Sup. Ct. Cattaraugus Cnty.
                                                                           Purdue Pharma L.P., et al.        87139/2018
143.   Municipality     New York          The County of Cayuga             The County of Cayuga v.           Sup. Ct. Suffolk Cnty.
                                                                           Purdue Pharma L.P., et al.        400013/2019
144.   Municipality     New York          The County of Chautauqua         The County of Chautauqua v.       Sup. Ct. Chautauqua Cnty.
                                                                           Purdue Pharma L.P., et al.        KI-2018-57
145.   Municipality     New York          The County of Chenango           The County of Chenango v.         Sup. Ct. Chenango Cnty.
                                                                           Purdue Pharma L.P., et al.        2018-5072
146.   Municipality     New York          The County of Clinton            The County of Clinton v.          Sup. Ct. Suffolk Cnty
                                                                           Purdue Pharma L.P., et al.        400003/2018
147.   Municipality     New York          County of Columbia               County of Columbia v. Purdue      Sup. Ct. Suffolk Cnty.
                                                                           Pharma L.P., et al.               400015/2018
148.   Municipality     New York          The County of Cortland           The County of Cortland v.         Sup. Ct. Suffolk Cnty.
                                                                           Purdue Pharma L.P., et al.        400019/2018
149.   Municipality     New York          County of Dutchess               County of Dutchess v. Purdue      Sup. Ct. Suffolk Cnty.
                                                                           Pharma L.P., et al.               400005/2017
150.   Municipality     New York          County of Erie                   County of Erie v. Purdue          Sup. Ct. Suffolk Cnty.
                                                                           Pharma L.P., et al.               400003/2017




                                                                      16
                      19-08289-rdd    Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44            Exhibit A     Pg
                                                              18 of 41


                                               Underlying Plaintiff(s)                                                    Court /
           Type               State                 (Last, First)                   Case Name                         Case Number
151.   Municipality     New York          The County of Essex             The County of Essex v. Purdue    Sup. Ct. Suffolk Cnty
                                                                          Pharma L.P., et al.              400019/2019
152.   Municipality     New York          The County of Franklin          The County of Franklin v.        Sup. Ct. Suffolk Cnty
                                                                          Purdue Pharma L.P., et al.       400012/2018
153.   Municipality     New York          The County of Fulton            The County of Fulton v. Purdue   Sup. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.              400018/2018
154.   Municipality     New York          The County of Genesee           The County of Genesee v.         Sup. Ct. Suffolk Cnty.
                                                                          Purdue Pharma L.P., et al.       400011/2018
155.   Municipality     New York          The County of Greene            The County of Greene v. Purdue   Sup. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.              400008/2018
156.   Municipality     New York          The County of Hamilton          The County of Hamilton v.        Sup. Ct. Suffolk Cnty
                                                                          Purdue Pharma L.P., et al.       400005/2018
157.   Municipality     New York          County of Herkimer              County of Herkimer v. Purdue     Sup. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.              400008/2019
158.   Municipality     New York          The County of Lewis             The County of Lewis v. Purdue    Sup. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.              400007/2019
159.   Municipality     New York          The County of Livingston        The County of Livingston v.      Sup. Ct. Suffolk Cnty.
                                                                          Purdue Pharma L.P., et al.       400013/2018
160.   Municipality     New York          The County of Madison           The County of Madison v.         Sup. Ct. Madison Cnty.
                                                                          Purdue Pharma L.P., et al.       2018-1046
161.   Municipality     New York          The County of Monroe            The County of Monroe v.          Sup. Ct. Suffolk Cnty.
                                                                          Purdue Pharma L.P., et al.       400017/2018
162.   Municipality     New York          County of Montgomery            County of Montgomery v.          Sup. Ct. Suffolk Cnty.
                                                                          Purdue Pharma L.P., et al.       400009/2019
163.   Municipality     New York          County of Nassau                County of Nassau v. Purdue       Sup. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.              400008/2017
164.   Municipality     New York          County of Niagara               County of Niagara v. Purdue      Sup. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.              400012/2017
165.   Municipality     New York          The County of Ontario           The County of Ontario v.         Sup. Ct. Suffolk Cnty.
                                                                          Purdue Pharma L.P., et al.       400001/2019
166.   Municipality     New York          County of Orange                County of Orange v. Purdue       Sup. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.              400004/2017
167.   Municipality     New York          County of Oswego                County of Oswego v. Purdue       Sup. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.              400007/2018
168.   Municipality     New York          The County of Otsego            The County of Otsego v. Purdue   Sup. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.              400004/2019




                                                                     17
                      19-08289-rdd    Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit A    Pg
                                                              19 of 41


                                               Underlying Plaintiff(s)                                                    Court /
           Type               State                 (Last, First)                   Case Name                         Case Number
169.   Municipality     New York          The County of Putnam            The County of Putnam v.          Sup. Ct. Suffolk Cnty.
                                                                          Purdue Pharma L.P., et al.       400014/2019
170.   Municipality     New York          County of Rensselaer            County of Rensselaer v. Purdue   Sup. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.              400011/2017
171.   Municipality     New York          County of St. Lawrence          County of St. Lawrence v.        Sup. Ct. Suffolk Cnty.
                                                                          Purdue Pharma L.P., et al.       400002/2019
172.   Municipality     New York          County of Saratoga              County of Saratoga v. Purdue     Sup. Ct. Suffolk Cnty
                                                                          Pharma L.P., et al.              400009/2018
173.   Municipality     New York          County of Schenectady           County of Schenectady v.         Sup. Ct. Suffolk Cnty.
                                                                          Purdue Pharma L.P., et al.       400009/2017
174.   Municipality     New York          County of Schoharie             County of Schoharie v. Purdue    Sup. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.              400010/2017
175.   Municipality     New York          The County of Schuyler          The County of Schuyler v.        Sup. Ct. Suffolk Cnty.
                                                                          Purdue Pharma L.P., et al.       400014/2018
176.   Municipality     New York          County of Seneca                County of Seneca v. Purdue       Sup. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.              400006/2017
177.   Municipality     New York          The County of Steuben           The County of Steuben v.         Sup. Ct. Suffolk Cnty
                                                                          Purdue Pharma L.P., et al.       400004/2018
178.   Municipality     New York          County of Suffolk               County of Suffolk v. Purdue      Sup. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.              400001/2017
179.   Municipality     New York          County of Sullivan              County of Sullivan v. Purdue     Sup. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.              400007/2017
180.   Municipality     New York          The County of Tioga             The County of Tioga v. Purdue    Sup. Ct. Tioga Cnty.
                                                                          Pharma L.P., et al.              2018-60025
181.   Municipality     New York          County of Tompkins              County of Tompkins v. Purdue     Sup. Ct. Suffolk Cnty
                                                                          Pharma L.P., et al.              400001/2018
182.   Municipality     New York          The County of Ulster            The County of Ulster v. Purdue   Sup. Ct. Suffolk Cnty.
                                                                          Pharma L.P., et al.              400011-2019
183.   Municipality     New York          The County of Warren            The County of Warren v.          Sup. Ct. Warren Cnty.
                                                                          Purdue Pharma L.P., et al.       2018-64959
184.   Municipality     New York          The County of Washington        The County of Washington v.      Sup. Ct. Suffolk Cnty.
                                                                          Purdue Pharma L.P., et al.       400010/2019
185.   Municipality     New York          County of Westchester           County of Westchester v.         Sup. Ct. Suffolk Cnty.
                                                                          Purdue Pharma L.P., et al.       400010/2018
186.   Municipality     New York          The County of Wyoming           The County of Wyoming v.         Sup. Ct. Suffolk Cnty
                                                                          Purdue Pharma L.P., et al.       400013/2018




                                                                     18
                      19-08289-rdd    Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit A      Pg
                                                              20 of 41


                                               Underlying Plaintiff(s)                                                        Court /
           Type               State                (Last, First)                       Case Name                          Case Number
187.   Municipality     New York          The Town of Amherst                The Town of Amherst v. Purdue     Sup. Ct. Erie Cnty.
                                                                             Pharma L.P., et al.               803887-2018
188.   Municipality     New York          The Town of Cheektowaga            The Town of Cheektowaga v.        Sup. Ct. Erie Cnty.
                                                                             Purdue Pharma L.P., et al.        806151-2018
189.   Municipality     New York          The Town of Lancaster              The Town of Lancaster v.          Sup. Ct. Erie Cnty.
                                                                             Purdue Pharma L.P., et al.        809160-2018
190.   Municipality     New York          The Town of Tonawanda              The Town of Tonawanda v.          Sup. Ct. Erie Cnty.
                                                                             Purdue Pharma L.P., et al.        810783-2018
191.   Municipality     Ohio              The County of Fayette, Ohio;       The County of Fayette, Ohio;      C.P. Fayette Cnty.
                                          The State of Ohio ex rel.          The State of Ohio ex rel.         CVH-2019-0261
                                          Prosecuting Attorney of Fayette    Prosecuting Attorney of Fayette
                                          County, Jess Weade                 County, Jess Weade v. Purdue
                                                                             Pharma L.P., et al.
192.   Municipality     Ohio              The County of Medina, Ohio;        The County of Medina, Ohio;       C.P. Medina Cnty.
                                          The State of Ohio ex rel.          The State of Ohio ex rel.         19-CIV-0838
                                          Prosecuting Attorney of Medina     Prosecuting Attorney of Medina
                                          County, S. Forrest Thompson        County, S. Forrest Thompson v.
                                                                             Purdue Pharma L.P., et al.
193.   Municipality     Oklahoma          Board of County Commissioners of   Board of County                   D. Ct. Cleveland Cnty.
                                          Cleveland County                   Commissioners of Cleveland        CJ-2019-592
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
194.   Municipality     Oklahoma          Board of County Commissioners of   Board of County                   D. Ct. Coal Cnty.
                                          Coal County                        Commissioners of Coal County      CJ-2019-11
                                                                             v. Purdue Pharma L.P., et al.
195.   Municipality     Oklahoma          Board of County Commissioners of   Board of County                   D. Ct. Greer Cnty.
                                          Greer County                       Commissioners of Greer County     CJ-2019-12
                                                                             v. Purdue Pharma L.P., et al.
196.   Municipality     Oklahoma          Board of County Commissioners of   Board of County                   D. Ct. Hughes Cnty.
                                          Hughes County                      Commissioners of Hughes           CJ-2019-36
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
197.   Municipality     Oklahoma          Board of County Commissioners of   Board of County                   D. Ct. Jackson Cnty.
                                          Jackson County                     Commissioners of Jackson          CJ-2019-70
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.




                                                                     19
                      19-08289-rdd    Doc 1-1   Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit A      Pg
                                                             21 of 41


                                               Underlying Plaintiff(s)                                                     Court /
           Type               State                 (Last, First)                      Case Name                        Case Number
198.   Municipality     Oklahoma          Board of County Commissioners of   Board of County                 D. Ct. Kay Cnty.
                                          Kay County                         Commissioners of Kay County     CJ-2019-56
                                                                             v. Purdue Pharma L.P., et al.
199.   Municipality     Oklahoma          Board of County Commissioners of   Board of County                 D. Ct. LeFlore Cnty.
                                          LeFlore County                     Commissioners of LeFlore        CJ-2019-34
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
200.   Municipality     Oklahoma          Board of County Commissioners of   Board of County                 D. Ct. Lincoln Cnty.
                                          Lincoln County                     Commissioners of Lincoln        CJ-2019-89
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
201.   Municipality     Oklahoma          Board of County Commissioners of   Board of County                 D. Ct. Logan Cnty.
                                          Logan County                       Commissioners of Logan          CJ-2019-35
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
202.   Municipality     Oklahoma          Board of County Commissioners of   Board of County                 D. Ct. Love Cnty.
                                          Love County                        Commissioners of Love County    CJ-2019-8
                                                                             v. Purdue Pharma L.P., et al.
203.   Municipality     Oklahoma          Board of County Commissioners of   Board of County                 D. Ct. Major Cnty.
                                          Major County                       Commissioners of Major          CJ-2019-5
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
204.   Municipality     Oklahoma          Board of County Commissioners of   Board of County                 D. Ct. McCurtain Cnty.
                                          McCurtain County                   Commissioners of McCurtain      CJ-2019-54
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
205.   Municipality     Oklahoma          Board of County Commissioners of   Board of County                 D. Ct. Noble Cnty.
                                          Noble County                       Commissioners of Noble          CJ-2019-05
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
206.   Municipality     Oklahoma          Board of County Commissioners of   Board of County                 D. Ct. Oklahoma Cnty.
                                          Oklahoma County                    Commissioners of Oklahoma       CJ-2019-4562
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.
207.   Municipality     Oklahoma          Board of County Commissioners of   Board of County                 D. Ct. Pottawatomie Cnty.
                                          Pottawatomie County                Commissioners of Pottawatomie   CJ-2019-80
                                                                             County v. Purdue Pharma L.P.,
                                                                             et al.


                                                                   20
                      19-08289-rdd     Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit A     Pg
                                                               22 of 41


                                                Underlying Plaintiff(s)                                                         Court /
           Type               State                  (Last, First)                          Case Name                        Case Number
208.   Municipality     Oklahoma           Board of County Commissioners of    Board of County                    D. Ct. Texas Cnty.
                                           Texas County                        Commissioners of Texas             CJ-2019-11
                                                                               County v. Purdue Pharma L.P.,
                                                                               et al.
209.   Municipality     Oklahoma           Board of County Commissioners of    Board of County                    D. Ct. Woods Cnty.
                                           Woods County                        Commissioners of Woods             CJ-2019-6
                                                                               County v. Purdue Pharma L.P.,
                                                                               et al.
210.   Municipality     Oklahoma           Board of County Commissioners of    Board of County                    D. Ct. Woodward Cnty.
                                           Woodward County                     Commissioners of Woodward          CJ-2019-73
                                                                               County v. Purdue Pharma L.P.,
                                                                               et al.
211.   Municipality     Oklahoma           City of Burns Flat                  City of Burns Flat v. Purdue       D. Ct. Washita Cnty.
                                                                               Pharma L.P., et al.                CJ-2019-29
212.   Municipality     Pennsylvania       Wampum Borough                      Wampum Borough v. Purdue           C.P. Philadelphia Cnty.
                                                                               Pharma L.P., et al.                July Term 2018 No. 01963
213.   Municipality     Pennsylvania       City of Lock Haven                  City of Lock Haven v. Purdue       C.P. Clinton Cnty.
                                                                               Pharma L.P., et al.                1126-2018
214.   Municipality     Pennsylvania       City of Philadelphia                City of Philadelphia v. Allergan   C.P. Philadelphia
                                                                               PLC, et al.                        Jan. Term 2018, No. 002718
215.   Municipality     Pennsylvania       City of Pittsburgh                  City of Philadelphia v. Allergan   C.P. Allegheny Cnty.
                                                                               PLC, et al.                        18-006153
216.   Municipality     Pennsylvania       Commonwealth of PA, acting by       Commonwealth of PA, acting         C.P. Delaware Cnty.
                                           and through Philadelphia District   by and through Philadelphia        CV-2017-008095
                                           Attorney Lawrence S. Krasner        District Attorney Lawrence S.
                                                                               Krasner v. Purdue Pharma L.P.,     Phila. Ct. Com. Pl.
                                                                               et al.                             January Term 2018, No. 05594
217.   Municipality     Pennsylvania       Commonwealth of PA, acting by       Commonwealth of PA, acting         C.P. Lehigh Cnty.
                                           James Martin;                       by James Martin; People of         2018-C-0716
                                           People of Lehigh County and         Lehigh County and Lehigh
                                           Lehigh County, PA                   County, PA v. Purdue Pharma
                                                                               L.P., et al.
218.   Municipality     Pennsylvania       Adams County                        Adams County v. Purdue             C.P. Adams Cnty.
                                                                               Pharma L.P., et al.                2019-SV-923
219.   Municipality     Pennsylvania       Armstrong County, PA                Armstrong County, PA v.            C.P. Armstrong Cnty.
                                                                               Purdue Pharma L.P., et al.         2017-1570-CV
220.   Municipality     Pennsylvania       County of Allegheny                 County of Allegheny v. Purdue      C.P. Allegheny Cnty.
                                                                               Pharma L.P., et al.                18-006155


                                                                       21
                      19-08289-rdd     Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit A      Pg
                                                               23 of 41


                                                Underlying Plaintiff(s)                                                       Court /
           Type                State                 (Last, First)                        Case Name                       Case Number
221.   Municipality     Pennsylvania       Beaver County, Pennsylvania       Beaver County, Pennsylvania v.    C.P. Beaver Cnty.
                                                                             Purdue Pharma L.P., et al.        11326-2017
222.   Municipality     Pennsylvania       County of Bradford                County of Bradford v. Purdue      C.P. Bradford Cnty.
                                                                             Pharma L.P., et al.               2018-CV-0059
223.   Municipality     Pennsylvania       Bucks County                      Bucks County v. Purdue Pharma     C.P. Bucks Cnty.
                                                                             L.P., et al.                      No. 2018-03144
224.   Municipality     Pennsylvania       Cambria County, Pennsylvania      Cambria County, Pennsylvania      C.P. Cambria Cnty
                                                                             v. Purdue Pharma L.P., et al.     2017-4131
225.   Municipality     Pennsylvania       County of Carbon                  County of Carbon v. Purdue        C.P. Carbon Cnty.
                                                                             Pharma L.P., et al.               No. 18-0990
226.   Municipality     Pennsylvania       County of Clarion                 County of Clarion v. Purdue       C.P. Clarion Cnty.
                                                                             Pharma L.P., et al.               285-CD-2018
227.   Municipality     Pennsylvania       Clearfield County                 Clearfield County, Pennsylvania   C.P. Clearfield Cnty.
                                                                             v. Purdue Pharma L.P., et al.     2018-1484-CD
228.   Municipality     Pennsylvania       Clinton County                    Clinton County v. Purdue          C.P. Clinton Cnty.
                                                                             Pharma L.P., et al.               752-18
229.   Municipality     Pennsylvania       County of Cumberland              County of Cumberland v.           C.P. Cumberland Cnty.
                                                                             Purdue Pharma L.P., et al.        2018-02147
230.   Municipality     Pennsylvania       Dauphin County, PA                Dauphin County, PA v. Purdue      C.P. Dauphin Cnty.
                                                                             Pharma L.P., et al.               2018-CV-716-CV
231.   Municipality     Pennsylvania       Delaware County                   Delaware County, Pennsylvania     C.P. Delaware Cnty.
                                                                             v. Purdue Pharma L.P., et al.     No. 2017-008095
232.   Municipality     Pennsylvania       County of Erie                    County of Erie v. Purdue          C.P. Erie Cnty.
                                                                             Pharma L.P., et al.               11577-18
233.   Municipality     Pennsylvania       County of Fayette                 County of Fayette v. Purdue       C.P. Fayette Cnty.
                                                                             Pharma L.P., et al.               2017-2676
234.   Municipality     Pennsylvania       Franklin County                   Franklin County v. Purdue         C.P. Franklin Cnty.
                                                                             Pharma L.P., et al.               2019-2445
235.   Municipality     Pennsylvania       County of Greene                  County of Greene v. Purdue        C.P. Greene Cnty.
                                                                             Pharma L.P., et al.               791-2017
236.   Municipality     Pennsylvania       Lackawanna County, Pennsylvania   Lackawanna County,                C.P. Lackawanna Cnty.
                                                                             Pennsylvania v. Purdue Pharma     17-cv-5156
                                                                             L.P., et al.
237.   Municipality     Pennsylvania       Lawrence County, Pennsylvania     Lawrence County, Pennsylvania     C.P. Beaver Cnty
                                                                             v. Purdue Pharma L.P., et al.     11180-2017
238.   Municipality     Pennsylvania       Mercer County                     Mercer County v. Purdue           C.P. Mercer Cnty.
                                                                             Pharma L.P., et al.               2018-1596



                                                                     22
                      19-08289-rdd       Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit A      Pg
                                                                 24 of 41


                                                  Underlying Plaintiff(s)                                                      Court /
           Type                State                    (Last, First)                     Case Name                         Case Number
239.   Municipality     Pennsylvania         People of Northampton County and   People of Northampton County      C.P. Northampton Cnty.
                                             Northampton County, PA             and Northampton County, PA v.     2017-11557
                                                                                Purdue Pharma L.P., et al.
240.   Municipality     Pennsylvania         Pike County, Pa.                   Pike County, Pa. v. Purdue        C.P. Pike Cnty.
                                                                                Pharma L.P., et al.               No. 602-2018
241.   Municipality     Pennsylvania         Schuylkill County, Pennsylvania    Schuylkill County, Pa. v.         C.P. Schuylkill Cnty.
                                                                                Purdue Pharma L.P., et al.        S-1241-18
242.   Municipality     Pennsylvania         County of Monroe                   County of Monroe v. Purdue        C.P. Monroe Cnty.
                                                                                Pharma L.P., et al.               3972-CV-18
243.   Municipality     Pennsylvania         County of Tioga                    County of Tioga v. Purdue         C.P. Tioga Cnty.
                                                                                Pharma L.P., et al.               563-CV-2018
244.   Municipality     Pennsylvania         County of Washington               County of Washington v.           C.P. Washington Cnty.
                                                                                Purdue Pharma L.P., et al.        2017-6268
245.   Municipality     Pennsylvania         County of Westmoreland             County of Westmoreland v.         C.P. Westmoreland Cnty
                                                                                Purdue Pharma L.P., et al.        2017-5975
246.   Municipality     Pennsylvania         County of York                     County of York v. Purdue          C.P. York Cnty.
                                                                                Pharma L.P., et al.               2017-003372
247.   Municipality     Pennsylvania         The Municipality of Norristown     The Municipality of Norristown    C.P. Montgomery Cnty.
                                             and The Township of West           and The Township of West          2019-12178
                                             Norriton                           Norriton v. Purdue Pharma L.P.,
                                                                                et al.
248.   Municipality     Pennsylvania         Mahoning Township                  Mahoning Township v. Purdue       C.P. Philadelphia Cnty.
                                                                                Pharma L.P., et al.               XX-XXXXXXX
249.   Municipality     Pennsylvania         Newtown Township                   Newtown Township v. Purdue        C.P. Bucks Cnty.
                                                                                Pharma L.P., et al.               2019-03043
250.   Municipality     Pennsylvania         Warrington Township                Warrington Township v. Purdue     C.P. Bucks Cnty.
                                                                                Pharma L.P., et al.               2019-04956
251.   Municipality     South Carolina       City of Charleston                 City of Charleston v. Purdue      C.P. Charleston Cnty.
                                                                                Pharma L.P., et al.               2019-CP-10-04294
252.   Municipality     South Carolina       City of North Charleston           City of North Charleston v.       C.P. Charleston Cnty.
                                                                                Purdue Pharma L.P., et al.        2019-CP-10-03978
253.   Municipality     South Carolina       County of Abbeville                County of Abbeville v. Rite Aid   C.P. Abbeville Cnty.
                                                                                of South Carolina Inc., et al.    2019-CP-01-00154
254.   Municipality     South Carolina       County of Aiken                    County of Aiken v. Rite Aid of    C.P. Aiken Cnty.
                                                                                South Carolina Inc., et al.       2019-CP-02-01086
255.   Municipality     South Carolina       County of Allendale                County of Allendale v. Purdue     C.P. Allendale Cnty.
                                                                                Pharma L.P., et al.               2018-CP-03-00125



                                                                        23
                      19-08289-rdd       Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44            Exhibit A      Pg
                                                                 25 of 41


                                                  Underlying Plaintiff(s)                                                    Court /
           Type                State                   (Last, First)                  Case Name                          Case Number
256.   Municipality     South Carolina       County of Anderson             County of Anderson v. Rite Aid     C.P. Anderson Cnty.
                                                                            of South Carolina Inc., et al.    2018-CP-04-01108
257.   Municipality     South Carolina       County of Bamberg              County of Bamberg v. Purdue       C.P. Bamberg Cnty.
                                                                            Pharma L.P., et al.               2018-CP-05-00189
258.   Municipality     South Carolina       County of Barnwell             County of Barnwell v. Purdue      C.P. Barnwell Cnty.
                                                                            Pharma L.P., et al.               2018-CP-06-00329
259.   Municipality     South Carolina       County of Beaufort             County of Beaufort v. Purdue      C.P. Beaufort Cnty.
                                                                            Pharma L.P., et al.               2018-CP-07-01245
260.   Municipality     South Carolina       County of Calhoun              County of Calhoun v. Rite Aid     C.P. Calhoun Cnty.
                                                                            of South Carolina Inc., et al.    2019-CP-09-00065
261.   Municipality     South Carolina       County of Cherokee             County of Cherokee v. Rite Aid    C.P. Cherokee Cnty.
                                                                            of South Carolina, Inc., et al.   2018-CP-11-00503
262.   Municipality     South Carolina       County of Chesterfield         County of Chesterfield v. Rite    C.P. Chesterfield Cnty.
                                                                            Aid of South Carolina, Inc., et   2018-CP-13-00410
                                                                            al.
263.   Municipality     South Carolina       County of Clarendon            County of Clarendon v. Rite Aid   C.P. Clarendon Cnty.
                                                                            of South Carolina Inc., et al.    2019-CP-14-00236
264.   Municipality     South Carolina       County of Colleton             County of Colleton v. Purdue      C.P. Colleton Cnty.
                                                                            Pharma L.P., et al.               2018-CP-15-00438
265.   Municipality     South Carolina       County of Dillon               County of Dillon v. Rite Aid of   C.P. Dillon Cnty.
                                                                            South Carolina Inc., et al.       2019-CP-17-00213
266.   Municipality     South Carolina       County of Dorchester           County of Dorchester v. Purdue    C.P. Dorchester Cnty.
                                                                            Pharma L.P., et al.               2018-CP-18-01122
267.   Municipality     South Carolina       County of Edgefield            County of Edgefield v. Rite Aid   C.P. Edgefield Cnty.
                                                                            of South Carolina Inc., et al.    2019-CP-19-00120
268.   Municipality     South Carolina       County of Fairfield            County of Fairfield v. Rite Aid   C.P. Fairfield Cnty.
                                                                            of South Carolina, Inc., et al.   2018-CP-20-00272
269.   Municipality     South Carolina       County of Florence             County of Florence v. Rite Aid    C.P. Florence Cnty.
                                                                            of South Carolina Inc., et al.    2019-CP-21-01213
270.   Municipality     South Carolina       Greenville County              Greenville County v. Purdue       C.P. Greenville Cnty.
                                                                            Pharma L.P., et al.               2018-CP-23-01294
271.   Municipality     South Carolina       County of Greenwood            County of Greenwood v. Rite       C.P. Cherokee Cnty.
                                                                            Aid of South Carolina, Inc., et   2018-CP-24-00775
                                                                            al.
272.   Municipality     South Carolina       County of Hampton              County of Hampton v. Purdue       C.P. Hampton Cnty.
                                                                            Pharma L.P., et al.               2018-CP-25-00258




                                                                       24
                      19-08289-rdd       Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit A      Pg
                                                                 26 of 41


                                                  Underlying Plaintiff(s)                                                      Court /
           Type                State                   (Last, First)                  Case Name                             Case Number
273.   Municipality     South Carolina       County of Horry                County of Horry v. Rite Aid of       C.P. Horry Cnty.
                                                                            South Carolina Inc., et al.          2019-CP-26-02684
274.   Municipality     South Carolina       County of Jasper               County of Jasper v. Purdue           C.P. Jasper Cnty.
                                                                            Pharma L.P., et al.                  2018-CP-27-00332
275.   Municipality     South Carolina       County of Kershaw              County of Kershaw v. Purdue          C.P. Kershaw Cnty.
                                                                            Pharma L.P., et al.                  2018-CP-28-00553
276.   Municipality     South Carolina       County of Lancaster            County of Lancaster v. Rite Aid      C.P. Lancaster Cnty.
                                                                            of South Carolina Inc., et al.       2019-CP-29-00540
277.   Municipality     South Carolina       County of Laurens              Coun-02ty of Laurens v. Rite         C.P. Laurens Cnty.
                                                                            Aid of South Carolina, Inc., et      2018-CP-30-00606
                                                                            al.
278.   Municipality     South Carolina       County of Lee                  County of Lee v. Rite Aid of         C.P. Lee Cnty.
                                                                            South Carolina, Inc., et al.         2018-CP-31-00207
279.   Municipality     South Carolina       County of Lexington            County of Lexington v. Purdue        C.P. Lexington Cnty.
                                                                            Pharma L.P., et al.                  2018-CP-32-02207
280.   Municipality     South Carolina       County of Marion               County of Marion v. Rite Aid of      C.P. Marion Cnty.
                                                                            South Carolina Inc., et al.          2019-CP-33-00299
281.   Municipality     South Carolina       County of McCormick            County of McCormick v. Rite          C.P. McCormick Cnty.
                                                                            Aid of South Carolina Inc., et al.   2019-CP-35-00031
282.   Municipality     South Carolina       County of Oconee               County of Oconee v. Rite Aid of      C.P. Oconee Cnty.
                                                                            South Carolina, Inc., et al.         2018-CP-37-00458
283.   Municipality     South Carolina       County of Orangeburg           County of Orangeburg v. Rite         C.P. Orangeburg Cnty.
                                                                            Aid of South Carolina, Inc., et      2018-CP-38-00841
                                                                            al.
284.   Municipality     South Carolina       County of Pickens              County of Pickens v. Purdue          C.P. Pickens Cnty.
                                                                            Pharma L.P., et al.                  18-CP-39-00675
285.   Municipality     South Carolina       County of Saluda               County of Saluda v. Rite Aid of      C.P. Clarendon Cnty.
                                                                            South Carolina Inc., et al.          2019-CP-41-00111
286.   Municipality     South Carolina       Spartanburg County             Spartanburg County v. Purdue         C.P. Spartanburg Cnty.
                                                                            Pharma L.P., et al.                  2018-CP-42-00760
287.   Municipality     South Carolina       County of Sumter               County of Sumter v. Rite Aid of      C.P. Sumter Cnty.
                                                                            South Carolina Inc., et al.          2019-CP-43-00891
288.   Municipality     South Carolina       County of Union                County of Union v. Rite Aid of       C.P. Union Cnty.
                                                                            South Carolina, Inc., et al.         2018-CP-44-00288
289.   Municipality     South Carolina       County of Williamsburg         County of Williamsburg v.            C.P. Williamsburg Cnty.
                                                                            Purdue Pharma L.P., et al.           2018-CP-45-00276




                                                                       25
                       19-08289-rdd         Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44                       Exhibit A   Pg
                                                                    27 of 41


                                                     Underlying Plaintiff(s)                                                           Court /
           Type                   State                   (Last, First)                         Case Name                           Case Number
290.   Municipality        South Carolina       County of York                        County of York v. Rite Aid of      C.P. York Cnty.
                                                                                      South Carolina, Inc., et al.       2018-CP-46-02446
291.   Municipality        South Carolina       Town of Mount Pleasant                Town of Mount Pleasant v.          C.P. Charleston Cnty.
                                                                                      Purdue Pharma L.P., et al.         2019-CP-10-04302
292.   District Attorney   Tennessee            Bryant C. Dunaway, in his official    Bryant C. Dunaway, et al. v.       Cir. Ct. Cumberland Cnty.
       General /                                capacity as the District Attorney     Purdue Pharma L.P., et al.         CCI-2018-CV-6331
       Municipality                             General for the Thirteenth Judicial
                                                District, TN and on behalf of all
                                                political subdivisions therein,
                                                Including Clay County, City of
                                                Celine, Cumberland County, City
                                                of Crab Orchard, City of
                                                Crossville, Town of Pleasant Hill,
                                                Dekalb County, Town of
                                                Alexandria, Town of Dowelltown,
                                                Town of Liberty, City of
                                                Smithville, Overton County, Town
                                                of Livingston, Pickett County,
                                                Town of Byrdstown, Putnam
                                                County, City of Algood, Town of
                                                Baxter, City of Cookeville, Town
                                                of Monterey, White County, Town
                                                of Doyle, City of Sparta;

                                                Jenning H. Jones, in his official
                                                capacity as the District Attorney
                                                General for the Sixteenth Judicial
                                                District, TN and on behalf of all
                                                political subdivisions therein,
                                                including Cannon County, Town of
                                                Auburntown, Town of Woodbury,
                                                Rutherford County, City of
                                                Eaglevill, City of La Vergne, City
                                                of Murfreesboro, Town of Smyrna;

                                                Robert J. Carter, in his official
                                                capacity as the District Attorney
                                                General for the Seventeenth



                                                                             26
       19-08289-rdd   Doc 1-1     Filed 09/18/19 Entered 09/18/19 18:34:44     Exhibit A   Pg
                                               28 of 41


                                 Underlying Plaintiff(s)                                     Court /
Type          State                    (Last, First)               Case Name               Case Number
                          Judicial District, TN and on behalf
                          of all political subdivisions therein,
                          including Bedord County, Town of
                          Bell Buckle, Town of Normandy,
                          City of Shelbyville, Town of
                          Wartrace, Lincoln County, City of
                          Ardmore, City of Fayetteville,
                          Town of Petersburg, Marshall
                          County, Town of Chapel Hill,
                          Town of Cornersville, City of
                          Lewisburg, Moore County, City of
                          Lynchburg;

                          Brent A. Cooper, in his official
                          capacity as the District Attorney
                          General for the Twenty-Second
                          Judicial District, TN and on behalf
                          of all political subdivisions therein,
                          including Giles County, City of
                          Elkton, Town of Lynnville, City of
                          Minor Hill, City of Pulaski,
                          Lawrence County, Town of
                          Ethridge, City of Iron City, City of
                          Lawrenceburg, City of Loretto,
                          City of St. Joseph, Maury County,
                          City of Columbia, City of Mount
                          Pleasant, City of Spring Hill,
                          Wayne County, City of Clifton,
                          City of Collinwood, City of
                          Waynesboro;

                          Lisa S. Zavogiannis, in her official
                          capacity as the District Attorney
                          General for the Thirty-First Judicial
                          District, TN and on behalf of all
                          political subdivisions therein,
                          including Van Buren County,
                          Town of Spencer, Warren County,



                                                        27
                       19-08289-rdd      Doc 1-1     Filed 09/18/19 Entered 09/18/19 18:34:44                          Exhibit A    Pg
                                                                  29 of 41


                                                 Underlying Plaintiff(s)                                                               Court /
            Type                 State                 (Last, First)                             Case Name                           Case Number
                                             Town of Centertown, City of
                                             McMinnville, Town of Morrison,
                                             Town of Viola;

                                             Baby Doe, by and through his
                                             Mother.
293.   District Attorney   Tennessee         Jared Effler, in his official capacity   Jared Effler, et al. v. Purdue      Eastern Section at Knoxville Court
       General /                             as the District Attorney General for     Pharma L.P., et al.                 of Appeals
       Municipality                          the Eigth Judicial District, TN;                                             No. E2018-01994-COA-R3-CV

                                             Charme Allen, in her official
                                             capacity as the District Attorney
                                             General for the Sixth Judicial
                                             District; Dave Clark, in his official
                                             capacity as the District Attorney
                                             General for the Seventh Judicial
                                             District, TN;

                                             Russell Johnson, in his official
                                             capacity as the District Attorney
                                             General for the Ninth Judicial
                                             District, TN;

                                             Stephen Crump, in his official
                                             capacity as the District Attorney
                                             General for the Tenth Judicial
                                             District, TN;

                                             Baby Doe #1;
                                             Baby Doe #2
294.   District Attorney   Tennessee         Barry Staubus, in his official           Barry Staubus, et al. v. Purdue     Cir. Ct. Sullivan Cnty.
       General /                             capacity as the District Attorney        Pharma L.P., et al.                 No. C-41916
       Municipality                          General for the Second Judicial
                                             District and on behalf of all
                                             political subdivisions therein;

                                             Tony Clark, in his official capacity
                                             as the District Attorney General for


                                                                           28
                      19-08289-rdd      Doc 1-1     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit A       Pg
                                                                 30 of 41


                                                  Underlying Plaintiff(s)                                                       Court /
            Type                State                   (Last, First)                       Case Name                         Case Number
                                            the First Judicial District and on
                                            behalf of all political subdivisions
                                            therein;

                                            Dan Armstrong, in his official
                                            capacity as the District Attorney
                                            General for the Third Judicial
                                            District and on behalf of all
                                            political subdivisions therein;

                                            Baby Doe, by and through his
                                            Guadian Ad Litem
295.   Municipality     Tennessee           Shelby County, by the Shelby           Shelby County, by the Shelby    Cir. Ct. Shelby Cnty.
                                            Board of Commissioners                 Board of Commissioners v.       No. CT-004500-17
                                                                                   Purdue Pharma L.P., et al.
296.   Municipality     Texas               City of Houston, Texas                 City of Houston, Texas v.       Harris Cnty. Dist. Ct.
                                                                                   Purdue Pharma L.P., et al.      2019-43219
297.   Municipality     Texas               County of Bee                          County of Bee v. Purdue         Harris Cnty. Dist. Ct.
                                                                                   Pharma L.P., et al.             2018-76897
298.   Municipality     Texas               County of Bexar                        County of Bexar v. Purdue       Harris Cnty. Dist. Ct.
                                                                                   Pharma L.P., et al.             2018-77066
299.   Municipality     Texas               County of Burleson                     County of Burleson v. Purdue    Harris Cnty. Dist. Ct.
                                                                                   Pharma L.P., et al.             2018-77087
300.   Municipality     Texas               County of Burnet                       County of Burnet v. Purdue      Harris Cnty. Dist. Ct.
                                                                                   Pharma L.P., et al.             2018-77090
301.   Municipality     Texas               County of Cameron                      County of Cameron v. Purdue     Harris Cnty. Dist. Ct.
                                                                                   Pharma L.P., et al.             2018-77093
302.   Municipality     Texas               County of Cass                         County of Cass v. Purdue        Harris Cnty. Dist. Ct.
                                                                                   Pharma L.P., et al.             2018-76905
303.   Municipality     Texas               County of Cooke                        County of Cooke v. Purdue       Harris Cnty. Dist. Ct.
                                                                                   Pharma L.P., et al.             2018-76907
304.   Municipality     Texas               County of Coryell                      County of Coryell v. Purdue     Coryell Cnty. Dist. Ct.
                                                                                   Pharma L.P., et al.             2018-77097
305.   Municipality     Texas               County of Dallas                       County of Dallas v. Purdue      Harris Cnty. Dist. Ct.
                                                                                   Pharma L.P., et al.             2018-77098
306.   Municipality     Texas               County of Delta                        County of Delta v.              Harris Cnty. Dist. Ct.
                                                                                   AmerisourceBergen Drug Corp.,   2018-77104
                                                                                   et al.


                                                                          29
                      19-08289-rdd      Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44           Exhibit A    Pg
                                                                31 of 41


                                                 Underlying Plaintiff(s)                                                 Court /
           Type                 State                 (Last, First)                  Case Name                        Case Number
307.   Municipality     Texas               County of Dimmit               County of Dimmit v. Purdue      Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-76933
308.   Municipality     Texas               County of Ector                County of Ector v. Purdue       Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-76934
309.   Municipality     Texas               County of El Paso              County of El Paso v. Purdue     Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-76970
310.   Municipality     Texas               County of Falls                County of Falls v. Purdue       Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-77106
311.   Municipality     Texas               County of Fannin               County of Fannin v. Purdue      Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-76974
312.   Municipality     Texas               County of Freestone            County of Freestone v. Purdue   Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-76981
313.   Municipality     Texas               County of Grayson              County of Grayson v. Purdue     Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-76994
314.   Municipality     Texas               County of Harrison             County of Harrison v. Purdue    Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-77108
315.   Municipality     Texas               County of Hidalgo              County of Hidalgo v. Purdue     Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-77109
316.   Municipality     Texas               County of Hopkins              County of Hopkins v. Purdue     Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-77111
317.   Municipality     Texas               County of Houston              County of Houston v. Purdue     Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-77021
318.   Municipality     Texas               Johnson County                 Johnson County v. Purdue        Harris Cnty. Dist. Ct.
                                                                           Pharma, L.P. et al.             2018-87346
319.   Municipality     Texas               County of Kendall              County of Kendall v. Purdue     Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-77023
320.   Municipality     Texas               County of Kerr                 County of Kerr v. Purdue        Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-77114
321.   Municipality     Texas               County of Liberty              County of Liberty v. Purdue     Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-77116
322.   Municipality     Texas               County of Limestone            County of Limestone v. Purdue   Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-77025
323.   Municipality     Texas               County of Marion               County of Marion v. Purdue      Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-77026
324.   Municipality     Texas               County of McMullen             County of McMullen v. Purdue    Harris Cnty. Dist. Ct.
                                                                           Pharma L.P., et al.             2018-77067




                                                                      30
                      19-08289-rdd      Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit A       Pg
                                                                32 of 41


                                                 Underlying Plaintiff(s)                                                    Court /
           Type                 State                 (Last, First)                        Case Name                     Case Number
325.   Municipality     Texas               County of Milam                   County of Milam v. Purdue       Harris Cnty. Dist. Ct.
                                                                              Pharma L.P., et al.             2018-77141
326.   Municipality     Texas               County of Nacogdoches             County of Nacogdoches v.        Harris Cnty. Dist. Ct.
                                                                              Purdue Pharma L.P., et al.      2018-77027
327.   Municipality     Texas               County of Nueces;                 County of Nueces and Nueces     Harris Cnty. Dist. Ct.
                                            Nueces County Hospital District   County Hospital District v.     2018-77083
                                                                              Purdue Pharma L.P., et al.
328.   Municipality     Texas               County of Orange                  County of Orange v. Purdue      Harris Cnty. Dist. Ct.
                                                                              Pharma L.P., et al.             2018-77036
329.   Municipality     Texas               County of Panola                  County of Panola v. Purdue      Harris Cnty. Dist. Ct.
                                                                              Pharma L.P., et al.             2018-77037
330.   Municipality     Texas               County of Parker                  County of Parker v. Purdue      Harris Cnty. Dist. Ct.
                                                                              Pharma L.P., et al.             2018-77143
331.   Municipality     Texas               County of Potter                  County of Potter v. Purdue      Harris Cnty. Dist. Ct.
                                                                              Pharma L.P., et al.             2018-77039
332.   Municipality     Texas               County of Robertson               County of Robertson v. Purdue   Harris Cnty. Dist. Ct.
                                                                              Pharma L.P., et al.             2018-77043
333.   Municipality     Texas               County of San Patricio            County of San Patricio v.       Harris Cnty. Dist. Ct.
                                                                              Purdue Pharma L.P., et al.      2018-77075
334.   Municipality     Texas               County of Shelby                  County of Shelby v. Purdue      Harris Cnty. Dist. Ct.
                                                                              Pharma L.P., et al.             2018-77062
335.   Municipality     Texas               County of Travis                  County of Travis v. Purdue      Harris Cnty. Dist. Ct.
                                                                              Pharma L.P., et al.             2018-77144
336.   Municipality     Texas               County of Trinity                 County of Trinity v. Purdue     Harris Cnty. Dist. Ct.
                                                                              Pharma L.P., et al.             2018-77080
337.   Municipality     Texas               County of Van Zandt               County of Van Zandt v.          Harris Cnty. Dist. Ct.
                                                                              AmerisourceBergen Drug Corp.,   2018-77150
                                                                              et al.
338.   Municipality     Texas               County of Waller                  County of Waller v. Purdue      Harris Cnty. Dist. Ct.
                                                                              Pharma L.P., et al.             2018-77153
339.   Municipality     Texas               County of Wood                    County of Wood v. Purdue        Harris Cnty. Dist. Ct.
                                                                              Pharma L.P., et al.             2018-77081
340.   Municipality     Utah                Cache County, Utah;               Cache County, Utah; Rich        1st Dist. Ct. Cache Cnty.
                                            Rich County, Utah                 County, Utah v. Purdue Pharma   190100112
                                                                              L.P., et al.
341.   Municipality     Utah                Davis County                      Davis County v. Purdue Pharma   2nd Dist. Ct. Davis Cnty.
                                                                              L.P., et al.                    180700870



                                                                       31
                      19-08289-rdd     Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit A       Pg
                                                               33 of 41


                                                Underlying Plaintiff(s)                                                         Court /
           Type                State                (Last, First)                         Case Name                         Case Number
342.   Municipality     Utah               Grand County                      Grand County v. Purdue Pharma       7th Jud. Dist. Ct. Grand Cnty.
                                                                             L.P., et al.                        180700040
343.   Municipality     Utah               Iron County                       Iron County v. Purdue Pharma        5th Jud. Dist. Ct. Iron Cnty.
                                                                             L.P., et al.                        180500149
344.   Municipality     Utah               Millard County                    Millard County v. Purdue            4th Jud. Dist. Ct. Millard Cnty.
                                                                             Pharma L.P., et al.                 180700044
345.   Municipality     Utah               San Juan County                   San Juan County v. Purdue           7th Jud. Dist. Ct. Grand Cnty.
                                                                             Pharma L.P., et al.                 180700040
346.   Municipality     Utah               Sanpete County                    Sanpete County v. Purdue            6th Jud. Dist. Ct. Sanpete Cnty.
                                                                             Pharma L.P., et al.                 180600095
347.   Municipality     Utah               Emery County;                     Sevier County, Utah; Juab           6th Jud. Dis. Ct. Sevier Cnty.
                                           Juab County;                      County, Utah; Emery County,         190600050
                                           Piute County                      Utah; Wayne County, Utah; and
                                           Sevier County;                    Piute County, Utah v. Purdue
                                           Wayne County;                     Pharma L.P., et al.
348.   Municipality     Utah               Summit County, Utah               Summit County, Utah v. Purdue       3rd Dist. Ct. Summit Cnty.
                                                                             Pharma L.P., et al.                 180500119
349.   Municipality     Utah               Tooele County, Utah               Tooele County, Utah v. Purdue       3rd Dist. Ct. Tooele Cnty.
                                                                             Pharma L.P., et al.                 180300423
350.   Municipality     Utah               Uintah County, Utah;              Uintah County, Utah; Duscesne       8th Dist. Ct. Uintah Cnty.
                                           Duscesne County, Utah;            County, Utah; Daggett County,       180800056
                                           Daggett County, Utah;             Utah; and Tri-County Health
                                           Tri-County Health Department      Department v. Purdue Pharma
                                                                             L.P., et al.
351.   Municipality     Utah               Wasatch County, Utah              Wasatch County, Utah v.             4th Dist. Ct. Wasatch Cnty.
                                                                             Purdue Pharma L.P., et al.          180500079
352.   Municipality     Utah               Washington County, Utah;          Washington County, Utah; Kane       5th Dist. Ct. Washington Cnty.
                                           Kane County, Utah;                County, Utah; Beaver County,        190500179
                                           Beaver County, Utah;              Utah; Garfield County, Utah v.
                                           Garfield County, Utah             Purdue Pharma L.P., et al.
353.   Municipality     Utah               Weber County, Utah                Weber County, Utah v. Purdue        2nd Dist. Ct. Weber Cnty.
                                                                             Pharma L.P., et al.                 180903087
354.   Municipality     Virginia           City of Martinsville, Virginia    City of Martinsville, Virginia v.   Cir. Ct. Martinsville Cnty.
                                                                             Purdue Pharma L.P., et al.          CL18000240-00
355.   Municipality     Virginia           Dinwiddie County, Virginia        Dinwiddie County, Virginia v.       Cir. Ct. Dinwiddie Cnty.
                                                                             Purdue Pharma L.P., et al.          CL19000317-00




                                                                        32
                      19-08289-rdd      Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit A      Pg
                                                                34 of 41


                                                 Underlying Plaintiff(s)                                                      Court /
           Type                 State                  (Last, First)                     Case Name                         Case Number
356.   Municipality     Virginia            The County Board of Arlington      The County Board of Arlington   Cir. Ct. Arlington Cnty.
                                            County, Virginia                   County, Virginia v. Purdue      CL19001081-00
                                                                               Pharma L.P., et al.
357.   Municipality     Virginia            Mecklenburg County                 Mecklenburg County, Virginia    Cir. Ct. Mecklenburg County
                                                                               v. Purdue Pharma L.P., et al.   CL19000558-00
358.   Municipality     West Virginia       Brooke County Commission;          Brooke County Commission,       Cir. Ct. Marshall Cnty.
                                            Hancock County Commission;         Hancock County Commission,      17-C-248H
                                            Harrison County Commission;        Harrison County Commission,     17-C-249H
                                            Lewis County Commission;           Lewis County Commission,        17-C-250H
                                            Marshall County Commission;        Marshall County Commission,     17-C-251H
                                            Ohio County Commission;            Ohio County Commission,         17-C-252H
                                            Tyler County Commission;           Tyler County Commission, and    17-C-253H
                                            Wetzel County Commission           Wetzel County Commission v.     17-C-254H
                                                                               Purdue Pharma L.P., et al.      17-C-255H

                                                                               Consolidated before MLP         Cir. Ct. Kanawha County
                                                                               In re Opioid Litigation         19-C-9000
359.   Municipality     West Virginia       The County Commission of Mason     The County Commission of        Cir. Ct. Marshall County
                                            County;                            Mason County; The County
                                            The County Commission of           Commission of Barbour           19-C-4H
                                            Barbour County;                    County; Mayor Chris Tatum on    19-C-5H
                                            Mayor Chris Tatum on behalf of     behalf of The Village of        19-C-6H
                                            The Village of Barboursville;      Barboursville; The County       19-C-7H
                                            The County Commission of Taylor    Commission of Taylor County;    19-C-8H
                                            County;                            The County Commission of        19-C-9H
                                            The County Commission of           Webster County; and Mayor
                                            Webster County;                    Don E. McCourt, on behalf of
                                            Mayor Don E. McCourt, on behalf    the Town of Addison a/k/a The
                                            of the Town of Addison a/k/a The   Town of Webster Springs v.
                                            Town of Webster Springs            Purdue Pharma L.P., et al.

                                                                               Consolidated before MLP         Cir. Ct. Kanawha County
                                                                               In re Opioid Litigation         19-C-9000




                                                                      33
                      19-08289-rdd      Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit A      Pg
                                                                35 of 41


                                                  Underlying Plaintiff(s)                                                          Court /
           Type               State                     (Last, First)                       Case Name                           Case Number
360.   Municipality     West Virginia       Mayor Peggy Knotts Barney, on        Mayor Peggy Knotts Barney, on       Cir. Ct. Marshall Cnty.
                                            behalf of the City of Grafton;       behalf of the City of Grafton,      19-C-151
                                            Mayor Philip Bowers, on behalf of    and Mayor Philip Bowers, on         19-C-152
                                            the City of Philippi                 behalf of the City of Philippi v.
                                                                                 Purdue Pharma L.P., et al.

                                                                                 Consolidated before MLP             Cir. Ct. Kanawha County
                                                                                 In re Opioid Litigation             19-C-9000

361.   Municipality     West Virginia       Monongalia County Commission;        Monongalia County                   Cir. Ct. Marshall Cnty.
                                            Marion County Commission;            Commission; Marion County           18-C-222H
                                            Doddridge County Commission;         Commission; Doddridge County        18-C-233H
                                            Randolph County Commission;          Commission; Randolph County         18-C-234H
                                            and Upshur County Commission         Commission; and Upshur              18-C-235H
                                                                                 County Commission v. Purdue         18-C-236H
                                                                                 Pharma L.P., et al.

                                                                                 Consolidated before MLP             Cir. Ct. Kanawha County
                                                                                 In re Opioid Litigation             19-C-9000
362.   Municipality     West Virginia       Roane County Commission;             Roane County Commission;            Cir. Ct. Marshall Cnty.
                                            The City of Spencer;                 The City of Spencer; Jackson        19-C-96H
                                            Jackson County Commission;           County Commission; The City         19-C-108H
                                            The City of Ripley;                  of Ripley; The Town of
                                            The Town of Ravenswood;              Ravenswood; Wood County
                                            Wood County Commission;              Commission; The City of
                                            The City of Williamstown;            Williamstown; Wirt County
                                            Wirt County Commission;              Commission; The Town of
                                            The Town of Elizabeth;               Elizabeth; Pleasants County
                                            Pleasants County Commission;         Commission; City of St. Mary's;
                                            City of St. Mary's; Ritchie County   Ritchie County Commission;
                                            Commission;                          Town of Harrisville v. Mylan
                                            Town of Harrisville                  Pharmaceuticals Inc., et al.

                                                                                 Consolidated before MLP             Cir. Ct. Kanawha County
                                                                                 In re Opioid Litigation             19-C-9000




                                                                        34
                      19-08289-rdd     Doc 1-1      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit A   Pg
                                                                 36 of 41


                                                   Underlying Plaintiff(s)                                                    Court /
           Type            State                       (Last, First)                       Case Name                        Case Number
Local Government (MDL)
363. Municipality      MDL                   Broward County, Florida              Broward County, Florida v.       N.D. Ohio
                                                                                  Purdue Pharma L.P., et al.       1:18-45332
                                                                                                                   Master Case No. 17-md-2804
364.   Municipality     MDL                  Cabell County Commission;            Cabell County Commission and     N.D. Ohio.
                                             City of Huntington, West Virginia    City of Huntington, West         1:17-op-45053 (Cabell)
                                                                                  Virginia v. AmerisourceBergen    1:17-op-45054 (Huntington)
                                                                                  Drug Corp., et al.               Master Case No. 17-md-2804
365.   Municipality     MDL                  City of Chicago                      City of Chicago v. Purdue        N.D. Ohio
                                                                                  Pharma L.P., et al.              1:17-op-45169
                                                                                                                   Master Case No. 17-md-2804
366.   Municipality     MDL                  City of Cleveland                    City of Cleveland v.             N.D. Ohio
                                                                                  AmerisourceBergen Drug Corp.,    1:18-op-45132
                                                                                  et al.                           Master Case No. 17-md-2804
367.   Municipality     MDL                  County of Summit, Ohio;              County of Summit, Ohio, et al.   N.D. Ohio
                                             Summit County Public Health;         v. Purdue Pharma L.P., et al.    1:18-op-45090
                                             The City of Akron;                                                    Master Case No. 17-md-2804
                                             State of Ohio ex rel., Prosecuting
                                             Attorney for Summit County,
                                             Sherri Bevan Walsh;
                                             Director of Law for the City of
                                             Akron, Eve Belfance
368.   Municipality     MDL                  County of Monroe                     County of Monroe v. Purdue       N.D. Ohio
                                                                                  Pharma L.P., et al.              1:18-op-45158
                                                                                                                   Master Case No. 17-md-2804
369.   Municipality     MDL                  The County of Cuyahoga, Ohio;        The County of Cuyahoga, Ohio,    N.D. Ohio
                                             State of Ohio ex rel., Prosecuting   and State of Ohio ex rel.,       1:17-op-45004
                                             Attorney of Cuyahoga County,         Prosecuting Attorney of          Master Case No. 17-md-2804
                                             Michael C. O’Malley                  Cuyahoga County, Michael C.
                                                                                  O’Malley v. Purdue Pharma
                                                                                  L.P., et al.
Local Government (Federal Court Pending Transfer to MDL)
370. Municipality      Alabama               Alexander City, Alabama              Alexander City, Alabama v.       M.D. Ala.
                                                                                  Purdue Pharma L.P., et al.       3:19-cv-00630
371.   Municipality     Alabama              City of Oxford, Alabama              City of Oxford, Alabama v.       N.D. Ala.
                                                                                  Purdue Pharma L.P., et al.       1:19-cv-01401
372.   Municipality     Alabama              Russell County, Alabama              Russell County, Alabama v.       M.D. Ala.
                                                                                  Purdue Pharma L.P., et al.       3:19-cv-00646


                                                                          35
                      19-08289-rdd      Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44                      Exhibit A     Pg
                                                                37 of 41


                                                  Underlying Plaintiff(s)                                                         Court /
           Type                 State                   (Last, First)                           Case Name                       Case Number
373.   Municipality     California          City of Santa Ana and the People       City of Santa Ana and the           N.D. Cal.
                                            of the State of California, by and     People of the State of              3:19-cv-02324
                                            through Santa Ana City Attorney        California, by and through Santa
                                            Sonia R. Carvalho                      Ana City Attorney Sonia R.
                                                                                   Carvalho v. Purdue Pharma
                                                                                   L.P., et al.
374.   Municipality     California          City of Fullerton and the People of    City of Fullerton and the People    N.D. Cal.
                                            the State of California by and         of the State of California by and   3:19-cv-02321
                                            through Fullerton City Attorney        through Fullerton City Attorney
                                            Richard D. Jones                       Richard D. Jones v. Purdue
                                                                                   Pharma L.P., et al.
375.   Municipality     California          City of Irvine and the People of the   City of Irvine and the People of    N.D. Cal.
                                            State of California by and through     the State of California by and      3:19-cv-02323
                                            Irvine City Attorney Jeffrey           through Irvine City Attorney
                                            Melching                               Jeffrey Melching v. Purdue
                                                                                   Pharma L.P., et al.
376.   Municipality     California          City of San Clemente and the           City of San Clemente and the        N.D. Cal.
                                            People of the State of California by   People of the State of              4:19-cv-02326
                                            and through San Clemente City          California, by and through San
                                            Attorney Scott C. Smith                Clemente City Attorney Scott C.
                                                                                   Smith v. Purdue Pharma L.P., et
                                                                                   al.
377.   Municipality     California          City of Costa Mesa and the People      City of Costa Mesa and the          N.D. Cal.
                                            of the State of California by and      People of the State of California   4:19-cv-02320
                                            through Costa Mesa City Attorney       by and through Costa Mesa City
                                            Kimberly Hall Barlow                   Attorney Kimberly Hall Barlow
                                                                                   v. Purdue Pharma L.P., et al.
378.   Municipality     California          City of Westminster and the People     City of Westminster and the         N.D. Cal.
                                            of the State of California by and      People of the State of California   3:19-cv-02325
                                            through Westminster City Attorney      by and through Westminster
                                            Richard D. Jones                       City Attorney Richard D. Jones
                                                                                   v. Purdue Pharma L.P., et al.
379.   Municipality     California          County of Alameda and the People       County of Alameda and the           N.D. Cal.
                                            of the State of California by and      People of the State of California   3:19-cv-02307
                                            through County Counsel Donna           by and through County Counsel
                                            Ziegler                                Donna Ziegler v. Purdue
                                                                                   Pharma L.P., et al.




                                                                         36
                        19-08289-rdd        Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44                      Exhibit A     Pg
                                                                    38 of 41


                                                      Underlying Plaintiff(s)                                                         Court /
           Type                     State                  (Last, First)                           Case Name                        Case Number
380.   Municipality       Florida               City of Ocala, Florida                City of Ocala, Florida v. Purdue     M.D. Fla.
                                                                                      Pharma L.P., et al.                  5:19-cv-00440
381.   Municipality /     Hawaii                County of Kaua'i, a political         County of Kaua'i, a political        D. Haw.
       Class Action                             subdivision of the State of Hawaii,   subdivision of the State of          1:19-cv-00377
                                                for themselves individually, and on   Hawaii, for themselves
                                                behalf of all similarly situated      individually, and on behalf of all
                                                persons, and on behalf of the         similarly situated persons, and
                                                general public, as a class            on behalf of the general public,
                                                                                      as a class v. CVS Health
                                                                                      Corporation, et al.
382.   Municipality       Maine                 City of Rockland, State of Maine      City of Rockland, State of           D. Me.
                                                                                      Maine v. Purdue Pharma L.P., et      2:19-cv-00373
                                                                                      al.
383.   Municipality       Maine                 Knox County, State of Maine           Knox County, State of Maine,         D. Me.
                                                                                      individually, and on behalf of all   2:19-cv-00371
                                                                                      others similarly situated v.
                                                                                      Purdue Pharma L.P., et al.
384.   Municipality       Maryland              Howard County                         Howard County, Maryland v.           D. Md.
                                                                                      Purdue Pharma L.P., et al.           1:19-cv-02116
385.   Municipality       Michigan              Charter Township of Harrison          Charter Township of Harrison v.      E.D. Mich.
                                                                                      The Pain Center USA, PLLC, et        2:19-cv-11681
                                                                                      al.
386.   Municipality       Michigan              City of Sterling Heights              City of Sterling Heights v. The      E.D. Mich.
                                                                                      Pain Center USA, PLLC, et al.        2:19-cv-11685
387.   Municipality       Michigan              City of Warren                        City of Warren v. The Pain           E.D. Mich.
                                                                                      Center USA, PLLC, et al.             2:19-cv-11687
388.   Municipality       Minnesota             City of Coon Rapids, Minnesota        City of Coon Rapids, Minnesota       D. Minn.
                                                                                      v. Purdue Pharma L.P., et al.        0:19-cv-02379
389.   Municipality       Missouri              St. Francois County                   St. Francois County v. Dannie        E.D. Mo.
                                                                                      E. Williams, M.D., et al.            4:19-cv-01722
390.   Municipality       Nevada                Clark County                          Clark County v. Purdue Pharma        D. Nev.
                                                                                      L.P., et al.                         2:19-cv-01616
391.   Municipality       New Jersey            County of Burlington, NJ              County of Burlington, NJ v.          D. N.J.
                                                                                      Purdue Pharma L.P., et al.           1:19-cv-13684
392.   Municipality       New Jersey            Township of Brick                     Township of Brick v. Purdue          D. N.J.
                                                                                      Pharma Inc., et al.                  3:19-cv-17998
393.   Municipality       New York              City of Amsterdam                     City of Amsterdam v. Purdue          N.D.N.Y.
                                                                                      Pharma L.P.                          1:19-cv-00896


                                                                            37
                        19-08289-rdd    Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit A     Pg
                                                                39 of 41


                                                  Underlying Plaintiff(s)                                                      Court /
           Type                 State                  (Last, First)                     Case Name                           Case Number
394.   Municipality       New York          City of Auburn                     City of Auburn v. Purdue             W.D.N.Y.
                                                                               Pharma L.P., et al.                  6:19-cv-06490
395.   Municipality       New York          City of Ogdensburg                 The City of Ogdensburg v.            N.D.N.Y
                                                                               Purdue Pharma L.P., et al.           8:19-cv-00782
396.   Municipality /     New York          City of Poughkeepsie               The City of Poughkeepsie,            S.D.N.Y.
       Class Action                                                            individually, and on behalf of all   7:19-cv-06800
                                                                               others similarly situated v.
                                                                               Purdue Pharma L.P.
397.   Municipality       New York          City of Rochester                  City of Rochester v. Purdue          E.D.N.Y.
                                                                               Pharma L.P., et al.                  2:18-cv-03800
398.   Municipality       New York          City of Saratoga Springs           The City of Saratoga Springs v.      N.D.N.Y.
                                                                               Purdue Pharma L.P., et al.           1:19-cv-00789
399.   Municipality       Oklahoma          Board of County Commissioners of   Board of County                      E.D. Okla.
                                            Atoka County                       Commissioners of Atoka               6:19-cv-00279
                                                                               County v. Purdue Pharma L.P.,
                                                                               et al.
400.   Municipality       Oklahoma          Board of County Commissioners of   Board of County                      W.D. Okla.
                                            Caddo County                       Commissioners of Caddo               5:19-cv-00710
                                                                               County v. Purdue Pharma L.P.,
                                                                               et al.
401.   Municipality       Oklahoma          Board of County Commissioners of   Board of County                      W.D. Okla.
                                            Cimarron County                    Commissioners of Cimarron            5:19-cv-00776
                                                                               County v. Purdue Pharma L.P.,
                                                                               et al.
402.   Municipality       Oklahoma          Board of County Commissioners of   Board of County                      W.D. Okla.
                                            Grady County                       Commissioners of Grady               5:19-cv-00703
                                                                               County v. Purdue Pharma L.P.,
                                                                               et al.
403.   Municipality       Oklahoma          Board of County Commissioners of   Board of County                      E.D. Okla.
                                            Haskell County                     Commissioners of Haskell             6:19-cv-00280
                                                                               County v. Purdue Pharma L.P.,
                                                                               et al.
404.   Municipality       Oklahoma          Board of County Commissioners of   Board of County                      W.D. Okla.
                                            Jefferson County                   Commissioners of Jefferson           5:19-cv-00721
                                                                               County v. Purdue Pharma L.P.,
                                                                               et al.




                                                                       38
                      19-08289-rdd     Doc 1-1    Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit A     Pg
                                                               40 of 41


                                                Underlying Plaintiff(s)                                                    Court /
           Type               State                  (Last, First)                         Case Name                     Case Number
405.   Municipality     Oklahoma           Board of County Commissioners of   Board of County                   E.D. Okla.
                                           Latimer County                     Commissioners of Latimer          6:19-cv-00282
                                                                              County v. Purdue Pharma L.P.,
                                                                              et al.
406.   Municipality     Oklahoma           Board of County Commissioners of   Board of County                   E.D. Okla.
                                           Okfuskee County                    Commissioners of Okfuskee         6:19-cv-00300
                                                                              County v. Purdue Pharma L.P.,
                                                                              et al.
407.   Municipality     Oklahoma           City of Anadarko                   City of Anadarko v. Purdue        W.D. Okla.
                                                                              Pharma L.P., et al.               5:19-cv-00815
408.   Municipality     Oklahoma           City of Bethany                    City of Bethany v. Purdue         W.D. Okla.
                                                                              Pharma L.P., et al.               5:19-cv-00804
409.   Municipality     Oklahoma           City of Fort Cobb                  City of Fort Cobb v. Purdue       W.D. Okla.
                                                                              Pharma L.P., et al.               5:19-cv-00816
410.   Municipality     Oklahoma           City of Jenks                      City of Jenks v. Purdue Pharma    N.D. Okla.
                                                                              L.P., et al.                      4:19-cv-00380
411.   Municipality     Oklahoma           City of Seminole                   City of Seminole v. Purdue        E.D. Okla.
                                                                              Pharma L.P., et al.               6:19-cv-00291
412.   Municipality     Oklahoma           City of Shawnee                    City of Shawnee v. Purdue         W.D. Okla.
                                                                              Pharma L.P., et al.               5:19-cv-00711
413.   Municipality     Pennsylvania       City of Allentown, Pennsylvania    City of Allentown, Pennsylvania   E.D. Pa.
                                                                              v. AmerisourceBergen Drug         5:19-cv-03884
                                                                              Corp., et al.
414.   Municipality     Texas              County of Duval                    County of Duval v. Purdue         S.D. Tex.
                                                                              Pharma L.P., et al.               4:19-cv-02504
415.   Municipality     Texas              Ellis County                       Ellis County v. Purdue Pharma     S.D Tex.
                                                                              L.P., et al.                      4:19-cv-02256
416.   Municipality     Texas              County of Jim Hogg                 County of Jim Hogg v. Purdue      S.D. Tex.
                                                                              Pharma L.P., et al.               4:19-cv-02816
417.   Municipality     Texas              County of Kleberg                  County of Kleberg v. Purdue       S.D. Tex.
                                                                              Pharma L.P., et al.               4:19-cv-02815
418.   Municipality     Texas              Rockwall County                    Rockwall County v. Purdue         S.D. Tex.
                                                                              Pharma L.P., et al.               4:19-cv-02181
419.   Municipality     Texas              County of Williamson               County of Williamson v. Purdue    S.D. Tex.
                                                                              Pharma L.P., et al.               4:19-cv-03299
420.   Municipality     Utah               Salt Lake County                   Salt Lake County v. Purdue        D. Utah
                                                                              Pharma L.P., et al.               2:19-cv-00626



                                                                      39
                      19-08289-rdd      Doc 1-1     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit A     Pg
                                                                 41 of 41


                                                  Underlying Plaintiff(s)                                                     Court /
           Type                 State                   (Last, First)                      Case Name                        Case Number
421.   Municipality     Virginia             Charlotte County                   Charlotte County, Virginia v.      W.D. Va.
                                                                                Purdue Pharma L.P., et al.         4:19-cv-00029
422.   Municipality     Virginia             City of Emporia                    City of Emporia, Virginia v.       E.D. Va.
                                                                                Purdue Pharma L.P., et al.         3:19-cv-00513
423.   Municipality     Virginia             City of Fredericksburg             City of Fredericksburg, Virginia   E.D. Va.
                                                                                v. Purdue Pharma L.P., et al.      3:19-cv-00457
424.   Municipality     Virginia             City of Portsmouth                 City of Portsmouth v.              E.D. Va.
                                                                                McKesson Corporation, et al.       2:19-cv-00331
425.   Municipality     Virginia             City of Radford                    City of Radford v. Purdue          W.D. Va.
                                                                                Pharma L.P., et al.                7:19-cv-00525
426.   Municipality     Virginia             City of Waynesboro                 The City of Waynesboro,            W.D. Va.
                                                                                Virginia v. Purdue Pharma L.P.,    5:19-cv-00058
                                                                                et al.
427.   Municipality     Virginia             Culpeper County                    Culpeper County, Virginia v.       W.D. Va.
                                                                                Purdue Pharma L.P., et al.         3:19-cv-00037
428.   Municipality     Virginia             Cumberland County                  Cumberland County, Virginia v.     W.D. Va.
                                                                                Purdue Pharma L.P., et al.         6:19-cv-00054
429.   Municipality     Virginia             Greensville County                 Greensville County, Virginia v.    E.D. Va.
                                                                                Purdue Pharma L.P., et al.         3:19-cv-00459
430.   Municipality     Virginia             Loudoun County                     Loudoun County, Virginia v.        E.D. Va.
                                                                                Purdue Pharma L.P., et al.         1:19-cv-00778
431.   Municipality     Virginia             Patrick County                     Patrick County, Virginia v.        W.D. Va.
                                                                                Purdue Pharma L.P., et al.         4:19-cv-00032
432.   Municipality     Virginia             Prince George County               Prince George County, Virginia     E.D. Va.
                                                                                v. Purdue Pharma L.P., et al.      3:19-cv-00458
433.   Municipality     Virginia             Shenandoah County                  Shenandoah County, Virginia v.     W.D. Va.
                                                                                Purdue Pharma L.P., et al.         5:19-cv-00056
434.   Municipality     Virginia             Wise County Board of Supervisors   Wise County Board of               W.D. Va.
                                                                                Supervisors v.                     2:19-cv-00039
                                                                                AmerisourceBergen Drug
                                                                                Corporation, et al.
Tribal (Federal Court Pending Transfer to MDL)
435. Tribal              Oklahoma             The Osage Nation                  The Osage Nation v. Purdue         N.D. Okla.
                                                                                Pharma L.P., et al.                4:19-cv-00485




                                                                       40
